CONFIDENTIAL TREATMENT REQUESTED
 
  Exhibit 10.1

 
 
 
ASSET PURCHASE AND LICENSE AGREEMENT
 
 
 
by and between
 
 
 
 
BOEHRINGER INGELHEIM INTERNATIONAL GMBH
 
 
and
 
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
and
 
 
MABVAX THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
 
BII Contract No: [***]
 
 
 
 
 
 
 
 
 
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

CONFIDENTIAL TREATMENT REQUESTED
 

 
Table of Contents
 
 
Clause
 
 
Page
 
1.
 
DEFINITIONS
 
3
 
2.
 
SALE AND PURCHASE OF THE ACQUIRED ASSETS
 
10
 
3.
 
LICENSE GRANT
 
10

 
4.
 
[***] RIGHTS
 
10
 
5.
 
PAYMENT
 
11

 
6.
 
CLOSING
 
13

 
7.
 
REPRESENTATIONS AND WARRANTIES
 
13

 
8.
 
COVENANTS
 
17

 
9.
 
TREATMENT OF CONFIDENTIAL INFORMATION
 
21

 
10.
 
CONDITIONS TO MABVAX’S OBLIGATION TO CLOSE
 
22

 
11.
 
CONDITIONS TO BII’S OBLIGATION TO CLOSE
 
22

 
12.
 
INDEMNITY AND LIMITATIONS OF LIABILITY
 
23

 
13.
 
DISPUTE RESOLUTION
 
25

 
14.
 
TERM, EXPIRATION, AND TERMINATION
 
26

 
15.
 
MISCELLANEOUS
 
28

 

 
 
 
 
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
ASSET PURCHASE AND LICENSE AGREEMENT
 
This Asset Purchase and License Agreement (the “Agreement”) is made on July 4,
2018 (the “Effective Date”) under the terms and conditions herein by and between
Boehringer Ingelheim International GmbH having a principal place of business at
Binger Strasse 173, 55216 Ingelheim, Germany, (hereinafter referred to as
“BII”), MabVax Therapeutics Holdings, Inc., a corporation organized and existing
under the laws of Delaware, USA, having its principal place of business at 11535
Sorrento Valley Road, Suite 400, San Diego, California 92121, and MabVax
Therapeutics Inc., a corporation organized and existing under the laws of
Delaware, USA, having its principal place of business at 11535 Sorrento Valley
Road, Suite 400, San Diego, California 92121 (MabVax Therapeutics Holdings,
Inc., and MabVax Therapeutics Inc. hereinafter referred to as “MABVAX”).
 
RECITALS
 
WHEREAS, MABVAX owns or controls certain assets relating to [***] as further
defined herein; and
 
WHEREAS, BII is a pharmaceutical company engaged in the research, development
and commercialization of products useful in the treatment of human and animal
diseases and conditions; and
 
WHEREAS, MABVAX wishes to sell to BII and BII wishes to purchase from MABVAX the
Acquired Assets as defined herein.
 
NOW, THEREFORE, the Parties agree as follows:
 
1. 
DEFINITIONS
 
1.1 
Except as expressly set forth herein, capitalized terms used in this Agreement,
whether used in the singular or plural, shall have the meanings set forth below:
 
1.1.1 
“Accounting Standards” shall mean the maintenance of records and books of
accounts in accordance with International Financial Reporting Standards (IFRS)
or Generally Accepted Accounting Principles (GAAP) or those accounting standards
used in accordance with the German Handelsgesetzbuch (HGB), which standards or
principles (as applicable) are currently used at the relevant time, and
consistently applied by the applicable Party.
 
1.1.2 
“Acquired Assets” shall mean all of MABVAX’s right, title and interest in and to
all of the assets owned or controlled by MABVAX relating solely and exclusively
to the [***], consisting of (a) all [***] Patents, (b) all [***] Know-How, (c)
all [***] Inventory, and (d) all Books and Records and Patent Files.
 
1.1.3 
“Action” shall mean any dispute, controversy, claim, action, litigation, suit,
cause of action, arbitration, mediation, oppositions, interferences or any
proceeding by or before any mediator, arbitration panel or Governmental Entity,
or any investigation, subpoena, or demand preliminary to any of the forgoing.
 
1.1.4 
“Affiliate” means any corporation, firm, limited liability company, partnership,
or other entity that directly or indirectly controls, or is controlled by, or is
under common control with a Party. For the purpose of this definition only,
“control” means ownership, directly or through one or more Affiliates, of fifty
percent (50%) (or such lesser percentage which is the maximum allowed to be
owned by a foreign entity in a particular jurisdiction) or more of the shares of
stock entitled to vote for the election of directors in the case of a
corporation, or fifty percent (50%) (or such lesser percentage which is the
maximum allowed to be owned by a foreign entity in a particular jurisdiction) or
more of the equity interests in the case of any other type of legal entity, or
status as a general partner in any partnership, or any other arrangement whereby
a Party controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity.
 
 
-3-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.5 
“Applicable Law” means all applicable statutes, ordinances, regulations, rules,
orders or guidance of any Regulatory Authority or other Governmental Entity or
court of competent jurisdiction that may be in effect from time to time.
 
1.1.6 
“Assignment and Assumption Agreement” shall mean the general assignment and
assumption agreement to be executed by the Parties at Closing, substantially in
the form attached as Exhibit A.
 
1.1.7 
“Assumed Liabilities” shall have the meaning as defined in Section 2.2.
 
1.1.8 
“Authorization” shall mean any legally required consent, authorization,
approval, order, license, certificate or permit of or from, or declaration or
filing with, any Governmental Entity, including without limitation, any legally
required filing with any Governmental Entity and the subsequent expiration of
any legally required waiting period under any antitrust laws.
 
1.1.9 
“Bill of Sale” means the bill of sale to be executed by the Parties at Closing,
substantially in the form of Exhibit B.
 
1.1.10 
“BII Product” shall mean any pharmaceutical product developed by or on behalf of
BII using the Acquired Assets.
 
1.1.11 
“Books and Records” shall mean all of MABVAX’s right, title, and interest in all
books, records and other documents used for and solely and exclusively related
to [***]. For clarity, Books and Records shall include original lab notebooks
covering [***].
 
1.1.12 
“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which commercial banks in Frankfurt am Main, Germany, or California, USA are
authorized or required by law to remain closed.
 
1.1.13 
“Calendar Quarter” means a period of three calendar months ending on March 31,
June 30, September 30 or December 31 in any Calendar Year.
 
1.1.14 
“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.
 
1.1.15 
“Claim” shall mean any Action asserted by MABVAX against BII, or by BII against
MABVAX.
 
1.1.16 
“Clinical Trial” means any experiment in which a drug or therapy is administered
or dispensed to, or used involving, one or more human subjects (including but
not limited to a Phase I Clinical Trial, and a Phase III Clinical Trial).
 
1.1.17 
“Closing” shall mean the closing of the transactions contemplated by this
Agreement in accordance with the terms and upon the conditions set forth in this
Agreement. The date upon which Closing occurs shall be July 5, 2018 (the
“Closing Date”).
 
1.1.18 
“Combination Product” [***].
 
 
-4-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.19 
“Commercially Reasonable Efforts” shall mean efforts [***].
 
1.1.20 
“Confidential Information” shall mean information and material, which is
disclosed or provided in oral, electronic, written or other tangible or
intangible form by a Party to another Party hereunder [***].
 
1.1.21 
“Co-Packaged Product” [***].
 
1.1.22 
“Effective Date” shall mean the date first written above.
 
1.1.23 
“Encumbrance” means [***].
 
1.1.24 
“Excluded Assets” shall mean MABVAX’s right title and interest to (a) all cash
and cash equivalents, (b) all trademarks, trade names and logos, (c) all
accounts and notes receivable, and all claims, causes of action, defenses and
rights of offset or counterclaim (at any time or in any manner arising or
existing, whether choate or inchoate, known or unknown, contingent or
non-contingent) not included in the Acquired Assets.
 
1.1.25 
“Excluded Liabilities” shall have the meaning set forth in Section 2.2.
 
1.1.26 
“Executive Official” shall mean a senior official of a Party, identified by each
Party in Schedule 1.1.261.1.26, which may be updated at any time by providing
written notice.
 
1.1.27 
“Field” shall mean any and all uses; including diagnosis, treatment, palliation
or prevention of a disease or medical [***] condition in humans [***].
 
1.1.28 
“First Commercial Sale” means, in any country within the Territory, the first
sale by BII, its Affiliates or Sublicensees in an arm’s length transaction of
the first BII Product to a Third Party other than a Sublicensee in such country
in exchange for cash (or some equivalent to which value can be assigned) after
Regulatory Approval for such BII Product has been granted in such country.
 
1.1.29 
“Generic Competition” means and shall be deemed to exist in a particular country
in the Territory with respect to a particular BII Product or Combination Product
in a given Calendar Quarter if in such country during such Calendar Quarter
[***] the aggregate unit sales of such Generic Product in such country, as
measured by IQVIA (formerly IMS Health) standard units sold based on data
provided by IQVIA (formerly IMS Health) or, if such data is not available, such
other reliable data source as reasonably agreed upon by MABVAX and BII. If no
data is commercially available, then the Parties shall agree upon a methodology
for estimating the percentage unit-based market share of Generic Products in
such country.
 
1.1.30 
“Generic Product” means, with respect to a particular BII Product or Combination
Product and a particular country, (a) any pharmaceutical product (other than the
BII Product or Combination Product, as applicable) that contains the same active
ingredient(s) in a comparable quality and quantity as such BII Product or
Combination Product, as applicable irrespective of its pharmaceutical form and
is approved under an Abbreviated New Drug Application (ANDA) or under 505(b)(2)
of the United States Federal Food, Drug and Cosmetic Act or any similar
abbreviated route of approval in such country, or (b) any biologic medicinal
product (other than the BII Product or Combination Product, as applicable) that
is a biosimilar of such BII Product, and, if the BII Product is a component of a
Combination Product, a biosimilar of the Combination Product, and is approved
under a biological product licensure application submitted by any person under
42 U.S.C. § 262(k) or any similar abbreviated route of approval in such country.
 
 
-5-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.31 
“Governmental Entity” shall mean any arbitrator, court, judicial, legislative,
administrative, or regulatory agency, commission, department, board, or bureau
or body or other government authority or instrumentality or any person or entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, whether foreign or domestic, whether
federal, state, provincial, municipal, or other.
 
1.1.32 
“Improvement” shall mean any modifications, enhancements or improvements to a
compound, product, technology or Intellectual Property.
 
1.1.33 
“Initiation” means, with respect to a Clinical Trial, the first dosing of the
first human subject in such Clinical Trial.
 
1.1.34 
“Intellectual Property” shall mean all rights in Inventions, Patents, priority
rights, copyrights, design rights, trade names, trademarks, service marks, trade
secrets, Know-How, database rights, domain names and all other intellectual
property rights (whether registered or unregistered) and all applications and
rights to apply for any of them, anywhere in the world.
 
1.1.35 
“Invention” shall mean any process, method, utility, formulation, composition of
matter, article of manufacture, discovery or finding or improvement that is
conceived and/or reduced to practice, whether patentable or not.
 
1.1.36 
“Inventor” shall mean inventorship as determined by applicable (e.g., United
States, European, or German) patent statutes, regulations, and supporting case
law.
 
1.1.37 
“Invoice” means an original invoice sent by MabVax Therapeutics Holdings, Inc.
to BII with respect to any payment due hereunder, containing the information and
meeting the requirements as set forth in Schedule 1.1.37, which shall be
modified in the event of a change in the applicable legal requirements.
 
1.1.38 
“Know-How” shall mean [***].
 
1.1.39 
“Knowledge” means knowledge, information, belief or awareness, after reasonable
investigation or diligence, of any MABVAX individuals, officers, directors and
employees who participate in the management or operation of [***], including
without limitation [***] as of the Closing Date.
 
1.1.40 
“Major Market” means each of the USA, Germany, the United Kingdom, France,
Italy, Spain and Japan.
 
1.1.41 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that would reasonably be expected to be materially adverse to or have a material
adverse effect on (a) the ability of MABVAX to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement, or (b) the
Assumed Liabilities or the Acquired Assets, (c) BII’s ability to further exploit
the Acquired Assets, including without limitation the research, development,
commercialization or other exploitation of the Acquired Assets. For purposes of
clarity, none of the following events, changes or effects, individually or in
the aggregate, shall be considered a Material Adverse Effect: (i) the effect of
any change that generally affects any industry in which BII or MABVAX operates;
(ii) the effect of any changes after the Effective Date in Applicable Law or
accounting rules not uniquely relating to BII or MABVAX; (iii) any event, change
or effect on the business, assets, or operations of BII’s or MABVAX’s business
primarily caused by, related to or resulting from the announcement of the
transactions contemplated by this Agreement; (iv) the effect of any change in
the United States or foreign economies or securities or financial markets; (v)
the effect of any action taken by BII or BII’s Affiliate with respect to the
transactions contemplated by this Agreement, other than actions taken pursuant
to the provisions of this Agreement; (vi) the effect of any Regulatory Approval
of a product that could compete with the BII Products; and (vii) the indirect or
consequential effect of any outbreak of hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof.
 
 
-6-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.42 
“MSK Rights” shall have the meaning as defined in Section 4.1.
 
1.1.43 
“Net Sales” means, [***]
 
1.1.44 
[***]
 
1.1.45 
“Oxford Agreement” shall mean the loan and security agreement between Oxford
Finance LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314, (“Oxford Finance LLC”),
certain other lenders, MabVax Therapeutics, Inc., a Delaware corporation with
offices located at 11533 Sorrento Valley Road, Suite 400, San Diego, CA 92121,
and MabVax Therapeutics Holdings Inc., dated as of January 15, 2016, as amended,
regarding the provision of certain loans to MabVax Therapeutics Inc. and MabVax
Therapeutics Holdings Inc.
 
1.1.46 
“Patent” shall mean any and all (a) patents, (b) patent applications, including
all priority applications, provisional and non-provisional applications, foreign
patent application, patent cooperation treaty (PCT) applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, re-examinations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, letters patent or (e) any other
substantially equivalent form of government-issued right substantially similar
to any of the foregoing described in subsections (a)-(d) above.
 
1.1.47 
“Patent Files” shall mean any and all files, books, records, patent application
documents, inventor assignment agreements and/or inventor reports, MABVAX
claim(s) of invention(s), and all other similar or like information that solely
and exclusively relate to [***] Patents.
 
1.1.48 
“Phase I Clinical Trial” means a human clinical trial conducted in any country
that meets the requirements of 21 CFR §312.21(a). By way of example and not
limitation, a Phase I Clinical Trial is usually performed as a single or
multiple dose Clinical Trial in healthy volunteers or patients to assess
specific administration, distribution, metabolism, excretion (ADME), safety and
tolerability, bioavailability/bioequivalence or exploratory efficacy (in the
sense of demonstrating “proof-of-principle”) of an investigational drug, and the
emphasis in Phase I is usually on safety and tolerability and it is typically
used to plan patient dosing in Phase II Clinical Trials. For clarity, a Phase I
Clinical Trial may also represent the initial phase of a combined Phase Ib/II
Clinical Trial.
 
1.1.49 
“Phase III Clinical Trial” means a human clinical trial conducted in any country
that meets the requirements of 21 CFR §312.21(c). By way of example and not
limitation, a Phase III Clinical Trial is a large scale Clinical Trial (usually
several hundreds of patients) performed after preliminary evidence suggesting
effectiveness of the drug has been obtained in Phase II clinical studies, and it
is intended to gather the pivotal information about effectiveness and safety
that is needed to evaluate the overall benefit-risk relationship of the drug
and, along with other clinical trials, to provide an adequate basis for
Regulatory Approval. For clarity, a Phase III Clinical Trial may also represent
the second part of a combined Phase II/III Clinical Trial.
 
1.1.50 
“Recognized Agent” means [***].
 
 
-7-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.51 
“Regulatory Approval” means both: (a) the technical, medical and scientific
licenses, registrations, authorizations and approvals (including approvals of
NDAs and labelling approvals), and (b) any necessary pricing and/or
reimbursement authorizations and approvals, of any Regulatory Authority
necessary for the distribution, marketing, promotion, offer for sale, use,
import, export or sale of such pharmaceutical product in such country.
 
1.1.52 
“Regulatory Authority” means any (a) governmental authority, notified bodies or
other organization in a country or region that regulates the manufacture or sale
of pharmaceutical or medicinal products or medical devices, including the US
Food and Drug Administration (or any succeeding entity), Japan Pharmaceutical
and Medical Device Agency (or any succeeding entity) and the European Medicines
Agency (or any succeeding entity), and any successors thereto and (b) any other
relevant bodies authorized by Applicable Law to review or otherwise exercise
oversight over marketing authorization applications, other regulatory filings or
regulatory approvals.
 
1.1.53 
“Sublicensees” means a Third Party, [***] grants a license or sublicense under
any rights transferred to BII under this Agreement to develop or commercialize
BII Products in the Territory. For the avoidance of doubt, if a Third Party is
solely granted the right to perform distribution activities of BII Products in a
country in the Territory, such Third Party shall be considered a Third Party
distributor in such country.
 
1.1.54 
[***].
 
1.1.55 
“Taxes” shall mean all forms of preliminary or finally imposed
taxation, domestic and foreign, federal, state, provincial, municipal, or other
taxes, fees, levies, duties and other assessments or charges of whatever kind
(including without limitation, sales, use, excise, stamp, transfer, property,
value added, recording, registration, intangible, documentary, goods and
services, real estate, payroll, gains, gross receipts, withholding, and
franchise taxes) together with any interest, penalties, or additions payable in
connection with such taxes, fees, levies, duties and other assessments or
charges. 
 
1.1.56 
“Tax Law” shall mean any applicable law, rule or regulation of any Government
Entity, or judgment, order, writ, decree, permit or license of any Government
Entity of competent jurisdiction that, in each case, relates to taxes or other
similar assessments or charges of any kind whatsoever (including, but not
limited to, withholding on amounts paid to any person).
 
1.1.57 
“Term” shall mean the period of time beginning on the Effective Date and
continuing until the expiration or termination of this Agreement, whichever
occurs first in time.
 
1.1.58 
“Territory” shall mean all of the countries in the world, and their territories
and possessions.
 
1.1.59 
“Third Party” means a person or entity other than (a) BII or any of its
Affiliates, or (b) MABVAX or any of its Affiliates.
 
1.1.60 
[***].
 
1.1.61 
[***].
 
 
-8-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
1.1.62 
“[***] Inventory” shall mean all inventory of product, including but not limited
to [***], wherever located, owned or controlled by MABVAX, including without
limitation all [***].
 
1.1.63 
“[***] Know-How” shall mean all Know-How, owned by MABVAX that is solely and
exclusively related to [***], including but not limited to data generated by
MABVAX from [***] that are owned by MABVAX and that solely relates to [***].
 
1.1.64 
“[***] Patents” shall mean all Patents that are set forth in Schedule 1.1.63,
including all reissues, reexaminations, divisions, renewals, extensions or
supplementary protection certificates, provisionals, continuations and
continuations-in-part thereof (only to the extent that such
continuations-in-part claim inventions disclosed as required by 35 U.S.C. § 112,
in the parent application thereof) and the like, and all patents issuing on the
foregoing patent applications, in all jurisdictions.
 
1.1.65 
“[***]Patent Assignment” shall mean the general assignment of [***] Patents from
MABVAX to BII, which will be substantially in the form attached as Exhibit C.
 
1.1.66 
“Transaction Documents” shall mean collectively: (a) this Agreement; (b) [***]
Patent Assignment; (c) the Bill of Sale; and (iv) the Assignment and Assumption
Agreement. The phrase “the consummation of the transactions contemplated by this
Agreement” or such similar phrases includes the execution, delivery, and
performance of the Transaction Documents.
 
1.1.67 
“Valid Claim” means [***].
 
1.1.68 
In this Agreement a reference to:
 
(a) 
a document in the “agreed form” is a reference to a document in a form approved
and for the purposes of identification signed by or on behalf of each Party;
 
(b) 
a statutory provision includes a reference to the statutory provision as
modified or re-enacted or both from time to time before the date of this
Agreement and any subordinate legislation made under the statutory provision
before the date of this Agreement;
 
(c) 
a person includes a reference to a body corporate body, association or
partnership;
 
(d) 
a person includes a reference to that person's legal personal representatives
and successors;
 
(e) 
a clause, paragraph or schedule, unless the context otherwise requires, is a
reference to a clause or paragraph of or schedule to this Agreement;
 
(f) 
MABVAX and BII may be referred to herein as a “Party” if singular, and as
“Parties” if plural; and
 
(g) 
The headings in this Agreement do not affect its interpretation.
 
 
-9-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
2. 
SALE AND PURCHASE OF THE ACQUIRED ASSETS
 
2.1 
Sale and Purchase. In accordance with the terms and upon the conditions of this
Agreement, at the Closing, MABVAX will sell, convey, assign, and transfer to
BII, MABVAX’s entire right, title, and interest in and to the Acquired Assets in
the Territory [***], in exchange for payment by BII of the consideration as
described in Sections 5.1 – 5.4, and BII will purchase, acquire, accept, and
assume the Acquired Assets in the Territory. For the avoidance of doubt, upon
transfer of title to BII or its designee, and subject to the terms and
conditions of this Agreement, BII shall have the sole and exclusive proprietary
right, as against MABVAX, to fully exploit the Acquired Assets worldwide without
restriction, and no rights in the Acquired Assets shall remain with MABVAX. For
the avoidance of doubt,(i) to the extent books, records and other documents that
otherwise correspond to the definition of Books and Record in accordance with
Section 1.1.11, but do not relate solely and exclusively to [***], MABVAX will
provide to BII redacted copies [***] paying, performing and discharging when
due, and BII shall not assume or have any responsibility for [***].
 
2.2 
Assumption and Exclusion of Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement, BII shall assume, and agree to pay,
perform and discharge when due, any and all liabilities arising from BII’s
ownership, use or operation of the Acquired Assets or the exploitation of the
BII Products after the Closing Date (the “Assumed Liabilities”). MABVAX shall
retain, and shall solely be responsible for [***]
 
2.3 
MABVAX Data Room. Within [***] of the Effective Date, MABVAX shall make
available to BII via the MABVAX Data Room (to the extent not already made
available to BII in the MABVAX Data Room as of the Effective Date) copies of
all: [***] filing documents including employment agreements providing IP
assignment, assignment documents for all relevant patent applications, lab
notebook records, unpublished patent applications, unpublished patent
wrappers/prosecution histories, agreements relating to the subject matter,
publications and public disclosures, and patents and legal related matters, and
[***] files, including without limitation publications, manuscripts, and
abstracts, meeting minutes, research plans and program summaries, reports and
presentations, [***], and inventory lists, in each case (a) and (b), existing as
of the Effective Date. In addition, MABVAX shall provide an external independent
Third Party designated by BII and approved by MABVAX (such approval not to be
unreasonably withheld, delayed or conditioned and provided that such external
independent Third Party shall be subject to customary obligations to keep
MABVAX’s Confidential Information received by it confidential) with one complete
version of the MABVAX Data Room content as of the Effective Date, using an
appropriate storage media (e.g., CD or USB-stick), solely for the purpose to
serve as evidence of the information provided by MABVAX to BII prior to the
Effective Date.
 
3. 
LICENSE GRANT
 
3.1 
[***] Know-How and IP. MABVAX hereby grants BII [***].
 
3.2 
No Implied Right or License. Except as explicitly provided herein, this
Agreement does not convey any property rights in or imply any license to the use
of any Intellectual Property and/or assets from MABVAX to BII.
 
4. 
[***] RIGHTS
 
4.1 
[***] Agreement. Pursuant to the terms of the research and license agreement
between [***] and MabVax Therapeutics, Inc., dated [***], as amended ([***]
Agreement”), [***], inter alia, licensed certain of its biologic materials,
intellectual property and know-how relating to [***] Rights”) to MabVax
Therapeutics, Inc. as further described therein.
 
4.2 
Side Agreement. Prior to the Closing, the Parties [***] will execute an
agreement (a) confirming that during the term of [***] Agreement, MABVAX will
continue to be solely responsible for all of its obligations therein, including
but not limited to any and all payment obligations due by MABVAX [***] and (b)
whereby BII and [***] will not assert against BII, its Affiliates, Sublicensees
or its or their distributors or independent contractors, any claims for
infringement of [***]based on the research, development, manufacture, use, sale,
offer for sale or license, or import of the Acquired Assets, and/or any BII
Product in the Field in the Territory (the “Side Agreement”).
 
 
-10-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
5. 
PAYMENT
 
5.1 
Upfront Purchase Price. The up-front purchase price for the Acquired Assets
shall be US dollars Four Million (US $4,000,000) (“Upfront Purchase Price”).
Subject to Section 14.4.2 (i)(d), the Upfront Purchase Price shall be [***].
 
5.2 
Payment of Purchase Price. The Upfront Purchase Price shall be due and payable
upon Closing by BII to MabVax Therapeutics Holdings Inc. BII will make such
payment due hereunder by wire transfer of immediately available funds within
[***] of the Closing Date and after the receipt by BII of an original Invoice
and of a duly signed original of this Agreement.
 
[***] Payments. As further consideration for the sale and transfer of the
Acquired Assets, BII shall pay to MabVax Therapeutics Holdings Inc. the
following [***] payments (each a [***] Payment”) set forth below upon [***]
 
Milestone Event
 
Milestone Payment
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 

 
(a) 
[***].
 
5.2.2 
Reports and Payments. [***].
 
5.2.3 
Financial Audit. [***] Currency Conversion. [***] Payments shall be payable in
full in US dollars. Any sales of BII Products incurred in a currency other than
US dollars shall be converted to the US dollars equivalent using a rate of
exchange that corresponds to the rate used by BII or any of its Affiliates or
Sublicensees recording such receipt or expenditure, for the respective reporting
period, related to recording such Net Sales or expenses in its books and records
that are maintained in accordance with the applicable Accounting Standards
consistently used by BII, its Affiliates or their respective Sublicensees. If
such party is not required to perform such currency conversion for its
respective Accounting Standards reporting with respect to the applicable period,
then for such period such party shall convert its amounts received and expenses
incurred into US dollars using exchange rates published by the European Central
Bank (ECB), Frankfurt, Germany. For exchange rates not published by ECB an
alternative source will be agreed between the Parties. Any Earn-Out-Payment
shall be calculated based upon the US dollars equivalent calculated in
accordance with the foregoing.
 
 
-11-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
5.3 
Payment Terms. BII shall pay all amounts payable under this Agreement as stated
in the respective sections, upon delivery to BII of an Invoice for such amounts
by MabVax Therapeutics Holdings Inc.. All payments to be made by BII to MabVax
Therapeutics Holdings Inc. under this Agreement shall be made in US dollars and
may be paid by bank wire transfer in immediately available funds to such bank
account as may be designated by MabVax Therapeutics Holdings Inc. from time to
time.
 
5.4 
Taxes in general. Subject to Section 5.7, all payments under or in connection
with this Agreement shall be inclusive of any Taxes and each Party shall be
responsible for and shall bear, pay or set-off its own Taxes assessed by a tax
or other authority except as otherwise set forth in this Agreement.
 
5.5 
VAT. All payments due to the terms of this Agreement are expressed to be
exclusive of value added tax (VAT) or similar indirect taxes (e.g. goods and
service tax). VAT/indirect taxes shall be added to the payments due to the terms
if legally applicable.
 
5.6 
Withholding Tax. If Applicable Laws or regulations require withholding by BII
and/or its Affiliates of any taxes imposed upon MabVax Therapeutics Holdings
Inc. on account of any Earn-Out Payments and other payments paid under this
Agreement to benefit of MABVAX, such taxes have to be retained by BII and/or its
Affiliates as required by local law from such remittable royalty and other
payment and shall be paid by BII and/or its Affiliates to the proper tax
authorities on account of MabVax Therapeutics Holdings Inc. Official receipts of
payment of any retained local withholding tax shall be secured and sent by BII
and/or its Affiliates to MabVax Therapeutics Holdings Inc. as evidence of such
payment only on MabVax Therapeutics Holdings Inc.’s request. The Parties shall
cooperate and exercise their best efforts to ensure that any withholding taxes
imposed on MabVax Therapeutics Holdings Inc. are reduced as far as possible
under the provisions of any relevant double tax treaty. Withholding taxes
retained by BII and/or its Affiliates and paid to the proper German/local tax
authorities as well as a possible refund of retained and paid local withholding
taxes from the German/local tax authorities in favor of MabVax Therapeutics
Holdings Inc. are paid in local/German currency (Local currency/EUR). Any effect
by currency conversion is benefit or burden of MabVax Therapeutics Holdings Inc.
as tax-payer and are not refundable or taken by BII and/or its Affiliates.
 
5.7 
Interest on Late Payments. If BII fails to pay any payment due under this
Agreement as provided herein on or before the date such payment is due, then
such late payment will bear interest, to the extent permitted by Applicable Law,
at an annual rate of [***] above the 1 month EUR LIBOR rate which applied on the
due date effective for the first date on which payment was delinquent and
calculated for the exact number of days in the interest period based on a year
of three hundred sixty (360) days (actual/360). If the LIBOR is no longer
published, the Parties will agree upon another internationally recognized rate
which has historically been substantially equivalent to the 1 month EUR LIBOR
rate and utilize such rate retroactively to such time as the rate was no longer
available.
 
5.8 
Loss or Damage to the Acquired Assets. Prior to the Closing, any loss or damage
to the Acquired Assets shall be the sole responsibility of MABVAX.
 
5.9 
Commercially Reasonable Efforts. BII shall use Commercially Reasonable Efforts
to advance the development of at least one (1) BII Product [***].
 
 
-12-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
5.10 
Side Agreement. Notwithstanding anything to contrary in this Agreement, the
Parties agree, that in [***] under this Agreement.
 
6. 
CLOSING ACTIONS TO BE TAKEN PRIOR TO OR AT CLOSING. ON OR AFTER THE EFFECTIVE
DATE AND PRIOR TO OR AT CLOSING, MABVAX SHALL DELIVER TO BII, DULY EXECUTED:
 
6.1 
The (a) Bill of Sale; (b) Assignment and Assumption Agreement, [***] Patent
Assignment, [***] Certified copies of any necessary corporate actions of MABVAX
authorizing the execution and performance of this Agreement and the consummation
of the transaction contemplated herein; and
 
6.2 
Such other documents as are necessary or desirable for MABVAX and BII to
transfer the Acquired Assets from MABVAX to BII and as far as applicable the
assignment of such documents.
 
6.3 
Interdependence. The transfers and deliveries described in this Article 6 are
mutually interdependent and are to be regarded as occurring simultaneously as of
the Closing Date. Unless agreed otherwise in writing by MABVAX and BII, no such
transfer or delivery shall become effective until all other transfers and
deliveries provided for in this Article 6 have also become effective. The
parties agree that the failure of MABVAX to transfer and deliver to BII [***]
upon Closing in accordance with Section 8.2.2 shall have no effect on the
effectiveness and validity of the other transfers and deliveries provided for in
this Article 6.
 
6.4 
Time and Place of Closing. Subject to the satisfaction or waiver of all of the
conditions set forth in Articles 10 and 11, the Closing shall take place on July
5, 2018. The Parties shall confirm Closing in writing.
 
7. 
REPRESENTATIONS AND WARRANTIES
 
7.1 
MABVAX represents and warrants to BII as of the Effective Date and as of the
Closing Date, except as disclosed in a disclosure schedule (the “Disclosure
Schedules”), that
 
7.1.1 
Authority. MABVAX has the power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All corporate
proceedings on the part of MABVAX that are necessary to approve and authorize
the execution and delivery of this Agreement and the consummation of the
transaction contemplated hereby have occurred, and assuming proper execution and
delivery by BII, this Agreement is enforceable against MABVAX in accordance with
its terms. Each Transaction Document will be enforceable in accordance with each
of its terms upon execution and delivery to BII, in each case, subject to [***]
Finder’s Fees. Except for those listed in Schedule 7.1.2, MABVAX has no
liabilities or obligations to pay any fees or commissions to any broker, finder,
or other agent with respect to the transactions contemplated by this Agreement
for which BII could become liable or obligated. For clarity, the finder’s fee
listed in Schedule 7.1.2 is borne by MABVAX.
 
7.1.2 
Authorizations. No Authorization is needed by MABVAX for the execution,
delivery, or performance of this Agreement and the consummation of the
transactions contemplated hereby, except where the failure to obtain such
Authorization will not have a Material Adverse Effect on this Agreement or the
consummation of the transactions contemplated hereby.
 
7.1.3 
Litigation and Claims. In the Territory, there is no Action pending or involving
MABVAX, or to the Knowledge of MABVAX, threatened against MABVAX related to the
Acquired Assets before any Governmental Entity. MABVAX has settled or will
settle any claims of inventors relating to the Acquired Assets and no
remuneration is due or otherwise payable to the inventor(s) of the Acquired
Assets, including any compounds, whether or not such compounds are subject to
existing patents, patent filings, or patent applications that may be filed by
BII subsequent to the Effective Date.
 
 
-13-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
7.1.4 
Organization and Good Standing. MABVAX is a corporation duly organized, validly
existing, and in good standing under the laws of the United States of America
and is duly authorized to do business therein.
 
7.1.5 
Title to Acquired Assets. MABVAX is the sole owner of the Acquired Assets and
has and will convey to BII good and marketable title to all of the Acquired
Assets free and clear of Encumbrances. Except for Excluded Assets, the Acquired
Assets include all of the tangible properties, Patents and Know-How and other
assets owned by MABVAX that are solely and exclusively related to [***].
 
7.1.6 
Sufficiency. To the knowledge of MABVAX, the Acquired Assets and the rights
licensed pursuant to Section 3.1 are all of the assets and rights owned or
controlled by MABVAX which are necessary for BII to conduct [***] in
substantially the manner conducted by MABVAX as of the date hereof, other than
(a) personnel, (b) items generally categorized as corporate overhead, including
[***], buildings and office space, and (c) the Excluded Assets.
 
7.1.7 
Books and Records. To the Knowledge of MABVAX the Books and Records are
reasonably conceived in a manner as appropriate in the international
pharmaceutical industry. None of the Books and Records are recorded, stored,
maintained, operated or otherwise wholly or partly dependent on or held or
accessible by any means (including without limitation, an electronic, mechanical
or photographic process computerized or not) which are not under the exclusive
ownership and direct control of MABVAX. 
 
7.1.8 
Patent Files. To the Knowledge of MabVax, the Patent Files include all of the
material information necessary for BII to fully exploit the Acquired Assets and
are conceived in a reasonable manner as appropriate in the good international
pharmaceutical industry. To the Knowledge of MABVAX, none of the material Patent
Files is recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held or accessible by any means (including without limitation,
an electronic, mechanical or photographic process computerized or not) which are
not under the exclusive ownership and direct control of MABVAX. 
 
7.1.9 
Violations/Breaches. To the Knowledge of MABVAX, the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby do
not or will not (a) violate any Applicable Law, (b) result in a breach of any
term of the certificate of incorporation, by-laws or governing document of
MABVAX or (c) result in a breach of any contract, agreement, or other instrument
to which MABVAX is a party, except, in the case of clause (c), as would not have
a Material Adverse Effect.
 
7.1.10 
[***] Patents and [***] Know-How
 
(a) 
[***] Patents. To the knowledge of MABVAX, each of the [***] Patents is valid
and enforceable, and nothing has been done or omitted to be done by which it may
cease to be valid and enforceable or which may restrict the scope of protection
afforded by such [***] Patents, and/or would justify cancellation, rectification
or other modification of a registration of any of the [***] Patents. All [***]
Patents are legally and beneficially owned solely by MABVAX [***].
 
 
-14-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
(b) 
[***] Know-How. All of the [***] Know-How is legally and beneficially owned
solely by MABVAX [***].
 
(c) 
MABVAX has not received any written notice of any claim, legal action,
proceeding, judgment or settlement, and to the Knowledge of MABVAX’s there is no
threatened claim, relating to any of the [***] Patents and/or [***] Know-How,
including but not limited to any claim or opposition as to title, validity,
scope of protection, enforceability, entitlement or otherwise.
 
(d) 
All fees that have become due and payable, including but not limited to renewal
fees, in respect to any [***] Patents have been paid and all documents,
recordations and certificates in connection with all [***] Patents currently
required to be filed have been filed with the relevant patent office or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of prosecuting, maintaining and perfecting all [***] Patents.
 
(e) 
There are no Third Party challenges against the [***] Patents in oppositions,
nullity proceedings, re-examination proceedings or any other proceedings that
are pending. No supplier of any products or services to MABVAX is a party to or
to the best knowledge of MABVAX has threatened with any civil, criminal,
arbitration, administrative or other claim or proceeding.
 
(f) 
MABVAX has granted no licenses under and has not assigned [***] Patents and/or
[***] Know-How to Third Parties and no security interests or any other interests
of Third Parties remain in any [***] Patents and/or [***] Know-How.
 
(g) 
To the Knowledge of MABVAX, there currently is, and has not been, no
infringement of any or the [***] Patents.
 
7.1.11 
Compliance with Applicable Laws. The [***] is being conducted in compliance with
all Applicable Laws, and has not received any written communication from any
Governmental Entity within the Territory that alleges the [***] is not in such
compliance.
 
7.1.12 
Permits. MABVAX possesses all licenses, permits, and other approvals from
Governmental Entities necessary to enable them to carry on the [***] as it is
currently conducted (collectively, “Government Permits”),
 
7.1.13 
Third Party Rights. To the knowledge of MABVAX, the exploitation of the Acquired
Assets does not infringe any Patent or other Intellectual Property Right of
MABVAX or a Third Party and there are no existing or threatened claims from
third parties regarding the exploitation of the Acquired Assets nor any
contractual obligations or governmental directions, orders or other regulations
from any Governmental Entity restricting the exploitation of the Acquired
Assets.
 
7.1.14 
To the Knowledge of MABVAX, all material Confidential Information owned or used
by MABVAX that is related to the Acquired Assets are accurately recorded and
accessible by and comprehensible to a reasonable person experienced in the
development, manufacture and marketing of pharmaceutical or medicinal products.
To the Knowledge of MABVAX, it is not a party to a confidentiality or other
agreement that restricts the use or disclosure of information solely and
exclusively relates to the Acquired Assets. MABVAX has not disclosed, except
under appropriate confidentiality and non-use obligations, any Confidential
Information that relates to the Acquired Assets to Third Parties.
 
 
-15-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
7.1.15 
Complete Information. To the Knowledge of MABVAX, all material information given
by, or on behalf of, MABVAX or to BII, its advisers or agents before and/or
during the negotiations leading to this Agreement and including all information
set out in this Agreement and any of the Schedules attached to this Agreement,
is true, complete, accurate and not misleading. To the Knowledge of MABVAX, all
information about the Acquired Assets that might be material for disclosure to a
purchaser of the Acquired Assets have been disclosed to BII. As far as MABVAX is
aware, no information which it reasonably believes to be material regarding the
Acquired Assets (in particular its financial condition, developments, prospects
and liabilities) has not been disclosed to BII. 
 
7.1.16 
Effects of Sale. Neither the execution nor performance of this Agreement or a
document to be executed at or before Closing will:
 
(a) 
result in MABVAX losing the benefit of a permit or an asset, license, grant,
subsidy, right or privilege which it enjoys at the Effective Date in any
jurisdiction relating to the Acquired Assets; or
 
(b) 
conflict with, or result in a breach of, or give rise to an event of default
under, or require the consent of a person under, or enable a person to
terminate, or relieve a person from an obligation under, an agreement,
arrangement or obligation relating to the Acquired Assets to which MABVAX is a
party or a legal or administrative requirement in any jurisdiction.
 
7.2 
BII represents and warrants to MABVAX as of the Effective Date and as of the
Closing Date that:
 
7.2.1 
Authority. BII has the power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. All corporate
proceedings on the part of BII that are necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby have occurred, and assuming proper execution and delivery by
MABVAX, this Agreement is enforceable against BII in accordance with its terms,
and the other Transaction Documents will be enforceable in accordance with their
terms upon execution and delivery to MABVAX, in each case, subject to (a)
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors rights and remedies generally, and (b) the remedy of
specific performance and injunctive and other forms of equitable relief.
 
7.2.2 
Authorizations. No Authorization is needed by BII for the execution, delivery,
or performance of this Agreement and the consummation of the transactions
contemplated hereby, except where the failure to obtain such Authorization will
not have a Material Adverse Effect on this Agreement or the consummation of the
transactions contemplated hereby.
 
7.2.3 
Organization and Good Standing. BII is a corporation duly organized, validity
existing, and in good standing under the laws of Germany, and is duly authorized
to do business therein.
 
7.2.4 
Violations/Breaches. To the Knowledge of BII, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
violate any law, rule or regulation or order, judgment, or decree within the
Territory binding on BII, and will not result in a breach of any term of the
certificate of incorporation, code of regulation or by-laws of BII or of any
contract, agreement, or other instrument to which any of BII is a party.
 
7.3 
If not otherwise set forth herein the warranty shall be in line with Applicable
Law.
 
 
-16-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
8. 
COVENANTS
 
8.1 
Operation of the [***] Prior to Closing. Except for actions taken pursuant to
the prior consent of BII, MABVAX from the Effective Date until Closing will:
 
8.1.1 
Conduct the [***] in the ordinary course; and
 
8.1.2 
Not transfer [***] any of the Acquired Assets; and
 
8.1.3 
Maintain all [***] Patents and [***] Know-How, including but not limited to the
maintenance and prosecution of [***] Patents; and
 
8.1.4 
Continue to meet the contractual obligations of, and pay obligations relating to
the Acquired Assets; and
 
8.1.5 
Not start litigation or arbitration proceedings relating to [***]; and
 
8.1.6 
Notify BII immediately if it becomes aware of a fact or circumstance which
constitutes a breach of Section 8.1 or has caused, or will or might cause, a
warranty to become untrue, inaccurate, incomplete or misleading at any time
before Closing; and
 
8.1.7 
Non-Impairment. MABVAX will not act to impair the value of, or BII’s interest
in, the Acquired Assets, and will not use or infringe any Acquired Assets in
conducting its businesses in the Territory. In particular, MABVAX will not
abandon any of the [***] Patents, cancel or narrow claims in any [***] Patent,
oppose any [***] Patents, challenge any [***] Patents in nullity proceedings,
re-examination proceedings or otherwise challenge the validity or enforceability
of any of the [***] Patents. 
 
8.1.8 
Efforts to Close. With respect to efforts to close, MABVAX and BII agree the
following: MABVAX and BII will cause all of the conditions, as specified in
Articles 10 and 11 of this Agreement, to the obligations of the others to
consummate the transactions contemplated hereby, within [***] of the Effective
Date of the Agreement.
 
8.1.9 
MABVAX and BII will comply fully with all applicable notification, reporting,
and other requirements of any applicable antitrust laws.
 
8.1.10 
MABVAX and BII will each use all reasonable efforts to obtain, as soon as
practicable, the Authorizations that may be or become necessary for the
performance of their obligations under this Agreement and the consummation of
the transactions contemplated hereby, if any, and will cooperate fully with each
other in promptly seeking to obtain such Authorizations.
 
8.2 
Transfer of Acquired Assets.
 
8.2.1 
[***] after the Effective Date, and in all cases by the Closing Date should the
Closing Date fall within the above [***], MABVAX shall make available to BII, or
a party designated by BII, all Books and Records and Patent Files. To the extent
books, records and other documents that otherwise correspond to the definition
of Books and Record in accordance with Section 1.1.11, [***], MABVAX will
provide to BII redacted copies of such books, records and other documents, and
to the extent patent files that otherwise correspond to the definition of Patent
Files in accordance with Section 1.1.44, [***]. MABVAX will store the originals
of the Books and Records, including but not limited to original lab notebooks,
for [***]. Any copies of the Books and Records and Patent Files shall be shipped
to the address of BII at:
 
 
-17-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
Books and Records:
[***]
 
Patent Files:
[***]
 
8.2.2 
[***] after the Effective Date, and in all cases by the Closing Date should the
Closing Date fall within the above [***], MABVAX shall make available to BII, or
a party designated by BII, all [***] Inventory, provided, at BII’s sole option,
MABVAX may destroy any such [***] Inventory in lieu of transferring such [***]
Inventory to BII in accordance with this Section 8.2.2.
 
8.2.3 
On the Closing Date, MABVAX shall make all other Acquired Assets, including but
not limited to copies of file wrappers for the [***] Patents and written or
tangible embodiments of the [***] Know-How, available to BII, and will provide
copies of technical information used by MABVAX or Third Parties acting on
MABVAX’s behalf in the research work related to the [***], to the extent
assigned by MABVAX to BII pursuant to this Agreement. Such other documentation
shall be provided in the format as used by MABVAX or available and existing as
of the Closing Date and shall be shipped to the address of BII at:
 
[***]
 
8.2.4 
In the event certain assets solely and exclusively related to the [***] and
existing as of the Closing Date have not been specified as Acquired Assets and
consequently have not been assigned and transferred to BII at Closing, MABVAX
shall promptly assign and transfer such other assets once so identified, to BII
after Closing and such other assets so assigned and transferred shall be treated
as Acquired Assets for purposes of this Agreement.
 
8.2.5 
For the assignment of the [***] Patents, MABVAX shall do all acts necessary to
vest in BII or its designated parties full and unrestricted ownership in the
[***] Patents, including those actions as further described in Section 8.6.2.
 
8.2.6 
Wrong Pockets; Further Assurances. After the Closing, in the event that MABVAX
receives or discovers that it is in possession of any asset that is an Acquired
Asset or is otherwise properly due and owing to BII in accordance with the terms
of this Agreement, MABVAX promptly shall transfer such asset to BII. MABVAX
shall provide (at no cost to BII) reasonable and appropriate scientific
expertise to support the transfer of the technical aspects and Know How related
to the Acquired Assets to BII, for up to eight (8) weeks or a total of forty
(40) hours, whichever is first reached. The time can be spread across
appropriate MABVAX employees, to begin at a time mutually agreed to by the
Parties, and in all cases, to begin within [***] after the Effective Date.
 
8.3 
Publicity. Any press releases, financial filings, public announcements or
similar publicity with respect to this Agreement or the transaction contemplated
hereby shall be made upon the mutual consent of the Parties in advance of
publication. Exhibit D attached herein sets forth the final press release
related to the execution of this Agreement by both Parties, as approved by each
Party for public announcement on or after the Effective Date.
 
 
-18-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
8.4 
Cooperation in Litigation. For a period of five (5) years after Closing, MABVAX
and BII will, in the defense of any Third Party Action relating to the Acquired
Assets, communicate to the other Party any facts of which such Party has
knowledge with respect to the Acquired Assets, testify in any legal proceedings,
sign all documents, make all rightful oaths and declarations, and make available
records to the extent reasonably necessary to permit the effective defense or
investigation of such Action at such other Party’s sole cost and expense. If
information other than that pertaining to the Acquired Assets is contained in
such records and/or other communication, MABVAX and BII will either agree that
such information may be omitted or redacted by the producing party, or will
enter into appropriate secrecy commitments to protect such information. For the
avoidance of doubt, in the event of MABVAX bankruptcy and/or liquidation,
MABVAX’s Chief Executive Officer and/or Chief Scientific Officer shall remain
available for the period of time indicated above as reasonably necessary to
permit the effective defense or investigation of any Third Party Action relating
to the Acquired Assets.
 
8.5 
Expenses. Except as otherwise expressly provided in this Agreement, whether or
not the transactions contemplated by this Agreement are consummated, each of
MABVAX and BII shall bear its own costs and expenses. 
 
8.6 
Assignment of Patents.
 
8.6.1 
Inventor Compensation. Each of MABVAX and BII shall compensate each of its own
Inventors according to each of its own internal policy. No Party shall in any
way be responsible or liable for compensating the Inventors of another Party.
 
8.6.2 
Assignment and Recordation. At BII’s sole cost and expense, MABVAX will submit
the appropriate assignment documents to the relevant Governmental Entity, by
country, requesting that MABVAX’s entire right, title and interest in the [***]
Patents is transferred and assigned solely to BII or a party designated by BII.
MABVAX shall inform BII in writing of these above submissions, including,
without limitation providing a copy of all communication sent to and received
from the Governmental Entities, within two (2) weeks of their submission or
receipt, and MABVAX shall on the Closing Date provide BII with a signed and
notarized [***] Patent Assignment. MABVAX, at BII’s sole cost and expense, shall
promptly execute and deliver further documents and take such further steps as
may reasonably be required to vest in BII the [***] Patents. Upon BII’s
reasonable request and at BII’s sole cost and expense, MABVAX shall execute and
supply documents necessary for BII’s prosecution and maintenance of the [***]
Patents that BII is unable to obtain without the assistance of MABVAX,
including, but not limited to declarations, affidavits and inventor assignments,
notarization and legalization of documents, if necessary consularization of a
respective country, depose to or procure the deposing to or swearing of such
documents and do any act or thing and provide any information which may be
useful and necessary for the assignment of the [***] Patents to BII.
 
8.6.3 
BII shall be responsible for, and will pay all out-of-pockets expenses (whether
incurred before or after the Closing Date) involved in notarization,
authentication, legalization, and/or consularization of the signatures of BII’s
representatives on [***] Patent Assignment and other [***] Patent assignment
documents, by country, and recording such assignment documents with the
appropriate Governmental Entities. BII will also be responsible for, and will
pay all expenses (whether incurred before or after the Closing Date) involved in
notarization, authentication, legalization, and/or consultation of the
signatures of MABVAX’s representatives on the [***] Patent Assignment documents.
 
8.6.4 
Local Patent Representatives. MABVAX shall have responsibility, at its own cost
to:
 
(a) 
With respect to the [***] Patents: notify each in writing each of its local
patent representatives in the Territory within [***] of the Closing Date that:
(i) the [***] Patents have been assigned to BII; and (ii) all future
correspondence regarding the [***] Patents should be sent to:
 
 
-19-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
(b) 
[***] Forward copies of any correspondence it receives from its local patent
representative or any Governmental Entities regarding the [***] Patents to BII
that it receives before or after the Closing Date.
 
8.6.5 
Maintenance of [***] Patents. MABVAX will timely pay all out-of-pocket expenses
related to the maintenance of [***] Patents due between the Effective Date and
the Closing Date. After the Closing Date, BII will be solely responsible for the
maintenance of the TN Program [***] of [***] Patents after the Closing Date,
then MABVAX will forward to BII any such bills or original invoices for payment
by BII and MABVAX shall have no liability for BII’s failure to timely pay such
bills or invoices.
 
8.6.6 
Prosecution of [***] Patents. MABVAX will pay all bills and invoices for [***]
Patent prosecution expenses for activities or work completed prior to the
Closing Date and which relate to work performed for the benefit of MABVAX. For
clarity, work, whether performed before or after the Closing Date, which relates
to the transfer of the [***] Patents to BII pursuant to this Agreement shall not
be “work performed for the benefit of MABVAX”. Upon BII’s written request and at
BII’s expense, MABVAX will be responsible for Prosecuting the [***] Patents for
up to [***] after the Closing Date; provided, however, that “Prosecuting” solely
for the purposes of this Section 8.6.6 shall mean filing such documents as may
be reasonably necessary to continue the pendency of a patent application for at
least [***] after the filing of such document. Otherwise, BII will be
responsible for Prosecuting the [***] Patents as of the Closing Date. For a
period [***] after the Closing Date, MABVAX will further cooperate with and
reasonably assist and provide support to BII in relation to the prosecution and
maintenance of [***] Patents, at BII’s request and expense. In the event that
BII does not have legal status in a [***] Patent because the recordation process
has not been completed, MABVAX shall upon instruction from BII, act on BII’s
behalf and at BII’s expense.
 
8.6.7 
Covenant Not to Sue. MABVAX hereby agrees that with respect to any Patent or
other Intellectual Property that, on the date of Closing, they own or under
which they have the right to grant licenses, they will not assert against BII,
its Affiliates, Sublicensees or its or their distributors or independent
contractors, any claims for infringement of such Patent or Intellectual Property
based on the research, development, manufacture, use, sale, offer for sale or
license, or import of the Acquired Assets, and/or any BII Product in the Field
in the Territory.
 
8.6.8 
Non-Compete. After the Closing Date until [***], MABVAX undertakes to BII that
it shall not, and shall procure that its Affiliates shall not, directly or
indirectly conduct any activity involving [***].
 
8.6.9 
Conditional No Challenge. To the extent legally enforceable, MABVAX hereby
agrees, so long as a [***] Patent is pending or in force, neither to file any
Action that challenges the validity, enforceability or patentability of such
[***] Patent, nor to support any Third Party to file such an Action; provided
however, that none of the foregoing shall apply to any Action (including
counter-claims) filed by MABVAX in the defense of an Action brought by BII or
its licensees against MABVAX alleging patent infringement. MABVAX shall bind any
of its assignees to this obligation.
 
8.7 
Additional Records. Within a reasonable time but no later than [***] after
Closing, MABVAX will provide to BII copies of books, records, or other
documents, if any, which are not Books and Records, but which are necessary for
the operation of [***]. MABVAX may redact from such copies any information that
does not relate to [***] and BII will have the right to use such copies only in
connection with its operation and ownership of [***].
 
 
-20-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
8.8 
Removal of Assets. All tangible Acquired Assets will be moved by MABVAX within
[***] after Closing from MABVAX’s to BII’s premises, as listed in Sections 8.2.1
and 8.2.2, at MABVAX’s expense.
 
9. 
TREATMENT OF CONFIDENTIAL INFORMATION
 
9.1 
Confidential Information of a Party disclosed by that Party to another Party
under this Agreement shall be received and held in confidence by the receiving
Party and, except with the consent of the disclosing Party or as otherwise
permitted under this Agreement, shall neither be used by the receiving Party nor
disclosed by the receiving Party to others. For clarity, the terms and the
existence of this Agreement and the Transaction Documents shall be considered
Confidential Information of both Parties. MABVAX shall neither use nor disclose
to Third Parties any Confidential Information related to the Acquired Assets.
 
9.2 
A receiving Party may disclose and authorize the use of the disclosing Party’s
Confidential Information (a) to and by its Affiliates, consultants, advisors,
and agents only to the extent necessary to carry out the Party’s rights and
responsibilities under this Agreement, (b) in the course of the consummation of
the transactions contemplated hereby, or (c) to actual or potential investors,
acquirors, licensees or sublicensees, as applicable, provided however, that the
receiving Party will ensure that said Affiliates, consultants, advisors, agents,
actual or potential investors, acquirors, licensees or sublicensees, as
applicable, are bound to such Party by obligations of confidentiality and
limited use at least as restrictive as the obligations of such Party under this
Agreement.
 
9.3 
The Parties agree to take or cause action to be taken to preserve the
confidentiality of Confidential Information received from another Party as it
would customarily take to preserve the confidentiality of its own Confidential
Information, using in all such circumstances, not less than reasonable care.
 
9.4 
Except as required by law and subject to Sections 8.3 and 9.2 above, neither
Party will disclose the terms of this Agreement without the written consent of
the other Party.
 
9.5 
In the event disclosure of Confidential Information is required by Applicable
Law or rules of a security exchange, then the disclosing Party will provide
reasonable advance written notice to the other Party of the timing, nature, and
content, of the anticipated disclosure, and shall use its reasonable efforts to
assist the disclosing Party in objecting to such request. If the receiving Party
is compelled to disclose any of the Confidential Information pursuant to such
legal or governmental proceeding or Applicable Law or rules, receiving Party
shall use its reasonable efforts to assist disclosing Party in obtaining
confidential treatment for such disclosed Confidential Information. Any
Confidential Information so disclosed shall still be subject to the terms of
this Agreement.
 
9.6 
If this Agreement is, for any reason, terminated prior to Closing, then BII
agrees to promptly return to MABVAX, or will promptly destroy, any tangible
written, printed, visual or digital media, or any other materials or substances,
containing Confidential Information, including all copies and excerpts thereof
except for one archival copy, to be retained by BII in a secure manner for
archival purposes only. The return of such media or materials shall not affect
the obligations of BII as to confidentiality or non-use as set forth herein.
 
9.7 
For the sake of clarity, any and all of MABVAX’s Confidential Information
included in the Acquired Assets transferred to BII at Closing, with the
exception only of Books and Records which are stored in accordance with Section
8.2.1 above, which constitute Confidential Information of both Parties, will no
longer be considered MABVAX’s Confidential Information after Closing, but will
thereupon be BII’s Confidential Information that MABVAX will be obligated to
protect in accordance with the provisions of this Article 8.
 
 
 
-21-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
9.8 
The Parties undertake to protect Confidential Information (including but not
limited to patent-relevant, scientific or technical information) against
unauthorized access by Third Parties. If Confidential Information is
communicated via internet mail, use of internet mail encryption technology is
compulsory (for direct communication between the Parties, BII provides for a
suitable technology at http://guides.boehringer-ingelheim.com/. free of charge).
 
9.9 
Survival. This Article 9 shall survive the expiry or termination of this
Agreement and shall remain in full force and effect for [***] after the expiry
or termination of this Agreement, except that any the obligations with respect
to Confidential Information that is a trade secret under Applicable Law shall
continue to survive thereafter.
 
10. 
CONDITIONS TO MABVAX’S OBLIGATION TO CLOSE
 
All obligations of MABVAX to sell and transfer to BII the Acquired Assets, to
grant the rights under Section 3.1, and to perform any other action at the
Closing are subject to the fulfilment, prior to or at the Closing, of each of
the following conditions, of which Sections 10.2 and 10.3 may be waived by
MABVAX, in whole or in part, without notice of such waiver to BII.
10.1 
No Injunction/Order. No preliminary or permanent injunction or other order will
have been issued that would make unlawful the consummation of the transactions
contemplated by this Agreement.
 
10.2 
Performance of BII’s Obligations. BII will have fully performed all commitments
required by this Agreement to be performed prior to Closing (except for those
which, in the aggregate, will not have a Material Adverse Effect on this
Agreement or the consummation of the transactions contemplated hereby).
 
10.3 
BII’s Representations and Warranties True. All representations and warranties of
BII contained in this Agreement will be true and correct as of the Closing,
except for those which, individually or in the aggregate, will not have a
Material Adverse Effect on this Agreement or the consummation of the
transactions contemplated hereby.
 
11. 
CONDITIONS TO BII’S OBLIGATION TO CLOSE
 
All obligations of BII to purchase the Acquired Assets, to assume the Assumed
Liabilities, to obtain the rights under Section 3.1, and to perform any other
action at the Closing, are subject to the fulfilment, prior to or at the
Closing, of each of the following conditions, of which Sections 11.2 and 11.3
may be waived by BII, in whole or in part, without notice of such waiver to
MABVAX.
 
11.1 
No Injunction/Order. No preliminary or permanent injunction or other order will
have been issued that would make unlawful the consummation of the transactions
contemplated by this Agreement.
 
11.2 
Performance of MABVAX’s Obligations. MABVAX will have fully performed all
commitments required by this Agreement to be performed prior to Closing (except
for those which, in the aggregate, will not have a material adverse effect on
this Agreement or the consummation of the transactions contemplated hereby) and
will have tendered at the Closing, the documents required in Section 6.1.
 
 
-22-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
11.3 
MABVAX’s Representations and Warranties. All representations and warranties of
MABVAX contained in this Agreement will be true and correct as of the Closing,
except for those which, individually or in the aggregate, will not have a
Material Adverse Effect on this Agreement or the consummation of the
transactions contemplated hereby.
 
11.4 
[***] Agreement. [***]
 
11.5 
[***].
 
12. 
INDEMNITY AND LIMITATIONS OF LIABILITY
 
12.1 
Survival of Representations and Warranties. The representations and warranties
of MABVAX contained in Article 7 of this Agreement and the other Transaction
Agreements shall survive the Closing and MABVAX shall remain liable in that
regard until the date which is twenty-four (24) months after the Closing with
the exception of the representation and warranties contained in Sections 7.1.6,
7.1.7, 7.1.11(a), 7.1.11(b), and 7.1.11(f), which shall survive the termination
and expiration of this Agreement. The representations and warranties of BII
contained in this Agreement and the other Transaction Agreements shall survive
the termination and expiration of this Agreement.
 
12.2 
Indemnification by MABVAX.
 
12.2.1 
Subject to the terms and conditions of this Agreement, MABVAX will defend and
hold BII harmless from and against all claims, losses, liabilities, damages,
costs, and expenses (including without limitation reasonable fees and expenses
of attorneys incurred in investigation or defense of any third party Action) as
a result of a Third Party claim arising out of or related to [***].
 
12.2.2 
Promptly, but no later than [***], after receipt by BII of notice of any third
party Action in respect of which indemnity may be sought against MABVAX
hereunder (for purposes of this Section 12.2.2, a “BII’s Assertion”), BII will
notify MABVAX in writing of the BII’s Assertion, but the failure to so notify
MABVAX will not relieve MABVAX of any liability they may have to BII, except to
the extent MABVAX have suffered actual prejudice thereby. MABVAX will be
entitled to participate in and, to the extent MABVAX elects by written notice to
BII [***] after receipt by MABVAX of notice of such BII’s Assertion, to assume
the defense of such BII’s Assertion, at MABVAX’s own expense, with counsel
chosen by it which will be reasonably satisfactory to BII. With respect to any
such BII’s Assertion, BII will promptly provide MABVAX with: (i) notice and
copies of any documents served upon BII; and (ii) all reasonable cooperation
which MABVAX deem necessary to defend such BII’s Assertion, including without
limitation, providing MABVAX and their outside attorneys access to any
potentially relevant documents, information, or individuals within the control
of BII, other than any privileged documents. If business information of BII
other than that pertaining to [***] is contained in such documents or
information, MABVAX and BII will enter into appropriate secrecy commitments to
protect such documents or information. Notwithstanding that MABVAX may have
elected by written notice to assume the defense of any BII’s Assertion, BII will
have the right to participate in the investigation and defense thereof, with
separate counsel chosen by BII, but in such event the fees and expenses of BII
(above those which would otherwise have been incurred) and such separate counsel
will be paid by BII.
 
12.2.3 
Notwithstanding anything in this Section 12.2 to the contrary:
 
(a) 
MABVAX will have no obligation with respect to any BII’s Assertion if, in
connection therewith, BII, without the written consent of MABVAX, settles or
compromises any Action or consents to the entry of any judgment; and
 
 
-23-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
(b) 
MABVAX will not, without the written consent of BII with respect to any BII’s
Assertion:
 
(i) 
Settle or compromise any Action or consent to the entry of any judgment which
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to BII of a duly executed written release of BII from all liability
in respect of such Action, which release will be reasonably satisfactory in form
and substance to counsel for BII; and
 
(ii) 
Settle or compromise any Action in any manner that, in the reasonable judgment
of BII or its counsel, will materially adversely affect BII other than as a
result of money damages or other money payments.
 
(c) 
Upon the payment of any settlement or judgment pursuant to this Section 12.2,
with respect to any BII’s Assertion, MABVAX will be subrogated to all rights and
remedies of BII, against any Third Party in respect of such BII’s Assertion, to
the extent of the amount so paid by MABVAX.
 
(d) 
The indemnity provided for in this Section 12.2 will be BII’s exclusive source
of recovery against MABVAX with respect to matters covered by this Section 12.2.
 
12.3 
Indemnification by BII.
 
12.3.1 
Subject to the terms and conditions of this Agreement, BII will defend and hold
MABVAX harmless from and against all claims, losses, liabilities, damages,
costs, and expenses (including without limitation reasonable fees and expenses
of attorneys incurred in investigation or defense of any third party Action) as
a result of a Third Party claim arising out of the Assumed Liabilities, and/or a
material breach of an obligation, representation and warranty or covenant of BII
in this Agreement.
 
12.3.2 
Promptly, but no later than [***], after receipt by MABVAX of notice of any
third party Action in respect of which indemnity may be sought against BII
hereunder (for purposes of this Section 12.3, a “MABVAX’s Assertion”), MABVAX
will notify BII in writing of the MABVAX’s Assertion, but the failure to so
notify BII will not relieve BII of any liability they may have to MABVAX, except
to the extent BII has suffered actual prejudice thereby. BII will be entitled to
participate in and, to the extent BII elects by written notice to MABVAX [***]
after receipt by BII of notice of such MABVAX’s Assertion, to assume the defense
of such MABVAX’s Assertion, at BII’s own expense, with counsel chosen by it
which will be reasonably satisfactory to MABVAX. With respect to any such
MABVAX’s Assertion, MABVAX will promptly provide BII with: (a) notice and copies
of any documents served upon MABVAX; and (b) all reasonable cooperation which
BII deems necessary to defend such MABVAX’s Assertion, including without
limitation, providing BII and their outside attorneys access to any potentially
relevant documents, information, or individuals within the control of MABVAX,
other than any privileged documents. If business information of MABVAX other
than that pertaining to [***] is contained in such documents or information,
MABVAX and BII will enter into appropriate secrecy commitments to protect such
documents or information. Notwithstanding that BII may have elected by written
notice to assume the defense of any MABVAX’s Assertion, MABVAX will have the
right to participate in the investigation and defense thereof, with separate
counsel chosen by MABVAX, but in such event the fees and expenses of MABVAX
(above those which would otherwise have been incurred) and such separate counsel
will be paid by MABVAX.
 
 
-24-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
12.3.3 
Notwithstanding anything in this Section 12.3 to the contrary:
 
(a) 
BII will have no obligation with respect to any MABVAX’s Assertion if, in
connection therewith, MABVAX, without the written consent of BII, settles or
compromises any Action or consents to the entry of any judgment; and
 
(b) 
BII will not, without the written consent of MABVAX with respect to any MABVAX’s
Assertion:
 
(i) 
Settle or compromise any Action or consent to the entry of any judgment which
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to MABVAX of a duly executed written release of MABVAX from all
liability in respect of such Action, which release will be reasonably
satisfactory in form and substance to counsel for MABVAX; and
 
(ii) 
Settle or compromise any Action in any manner that, in the reasonable judgment
of MABVAX or their counsel, will materially adversely affect MABVAX other than
as a result of money damages or other money payments.
 
(c) 
Upon the payment of any settlement or judgment pursuant to this Section12.3 ,
with respect to any MABVAX’s Assertion, BII will be subrogated to all rights and
remedies of MABVAX, against any third party in respect of such MABVAX’s
Assertion, to the extent of the amount so paid by BII.
 
(d) 
The indemnity provided for in this Section 12.3 will be MABVAX’s exclusive
source of recovery against BII with respect to matters covered by this Section
12.3.
 
12.4 
Indemnification Limitations. The total aggregate amount in respect of which the
Parties shall be liable for indemnification under any provision of Section 12.2
or 12.3 respectively shall not exceed, in the aggregate three (3) times the
amount actually received by MabVax Therapeutics Holdings Inc. from BII under
this Agreement except for liabilities arising from or related to acts or
omissions of gross negligence or wilful misconduct by a Party.
 
12.5 
Damage Limitations. In the event any Claim or Action hereunder results in a Tax
benefit or is an insured loss to the indemnified Party, the indemnifying Party
will be entitled to take a credit against any liability thereunder in the amount
by which any Taxes of the indemnified Party will be reduced by reason of any
deduction or adjustment allowed the indemnified Party for any payment,
settlement, satisfaction of such claim, as well as in the amount of and to the
extent of any insurance proceeds to which the indemnified Party is entitled. For
purposes hereof, it will be presumed that the maximum possible Tax benefit is
derived in the shortest time period possible.
 
13. 
DISPUTE RESOLUTION
 
13.1 
Any Claim arising out of or related to this Agreement, and/or the Transaction
Documents, including without limitation, any Claim for indemnification pursuant
to Article 12 hereof will be resolved pursuant to the procedures set forth in
this Article 13.
 
 
 
-25-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
13.2 
Should any Claim arise, MABVAX and BII will first attempt to resolve such Claim
amicably by entering into good faith negotiations by or among their appropriate
employees or officers. Such negotiations will commence as soon as practicable
after MABVAX and BII have each received written notice of such Claim, but no
later than [***] after such receipt, and will terminate [***] after such
commencement.
 
13.3 
Any Claim which is not resolved by the procedure set forth in Section 13.2
herein, will be referred to the Executive Official (or their successor or
designee) of MABVAX and BII. Such negotiations will commence as soon as
practicable after termination of the negotiations described in Section 13.2, but
not later than [***] after any Party provides written notice to the others that
such Claim is not resolved and that they wish to invoke the procedures set forth
in this Section 13.3, and such negotiations will terminate [***] after
commenced.
 
13.4 
Any Claim which has not been resolved by the procedures set forth in Sections
13.3 shall be finally resolved by binding arbitration in accordance with the ICC
arbitration rules by [***]. No arbitrator shall be an employee, director or
shareholder of either Party or any of their Affiliates but each shall have
substantial experience in commercial disputes in the pharmaceutical industry.
[***]. Place of such arbitration shall be [***]. The language of the arbitration
proceeding shall be English. The Parties acknowledge that they desire for any
arbitration to be conducted in an efficient, speedy and economical manner.
 
13.5 
The award for arbitration shall be final and binding and may be enforced in any
court of competent jurisdiction against either Party. Notwithstanding the
foregoing, the Parties shall each be entitled either prior to or during
arbitration to seek and obtain injunctive or other equitable relief in any court
of competent jurisdiction to preserve the status quo pending arbitration or to
prevent the breach of this Agreement.
 
13.6 
Except to the extent necessary to confirm or obtain judgment on an award or
decision or as may be required by Applicable Law, neither Party may, and the
Parties shall instruct the arbitrators not to, disclose the existence, content,
or results of a dispute without the prior written consent of the other Party.
 
14. 
TERM, EXPIRATION, AND TERMINATION
 
14.1 
Term. This Agreement shall become effective as of the Effective Date and shall
remain in full force and effect unless terminated earlier in accordance with
this Article 14.
 
14.2 
Termination prior to Closing.
 
14.2.1 
Termination for Breach. Either Party shall be entitled to terminate this
Agreement at any time prior to Closing upon written notice if the other Party is
in material breach of its obligations under this Agreement.
 
14.2.2 
Termination for Delay in Closing. This Agreement may be terminated at any time
by either Party, if the Closing has not occurred within [***] after the
Effective Date. In case either Party seeks to terminate this Agreement pursuant
to this Section 14.2.2, such Party shall provide [***] written notice to the
other Party, such notice not to be dated prior to the [***] after the Effective
Date.
 
14.2.3 
Termination in view of Governmental Ruling. This Agreement may be terminated at
any time prior to Closing by any Party not in default, if any Governmental
Entity has issued a final, non-appealable order, decree, or ruling permanently
enjoining or prohibiting the consummation of the transactions contemplated by
this Agreement. A Party seeking to terminate this Agreement pursuant to this
Section 14.2.3 shall provide [***] written notice to the other Party which shall
include a copy of the writing evidencing such order, decree or ruling.
 
 
-26-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
14.3 
Termination after Closing.
 
14.3.1 
Termination by BII for Discontinuation. BII shall have the right, at any time,
to terminate this Agreement if BII, or its Affiliates decide, at their sole
discretion, to discontinue BII’s or its Affiliates’ activities with regard to
the [***], including without limitation the discontinuation of research,
development or commercialization of the Acquired Assets and/or BII Products,
upon [***] prior written notice to MABVAX.
 
14.3.2 
Termination for Breach of Covenants. BII shall be entitled to terminate this
Agreement at any time, if MABVAX does not fulfill its contractual obligations
under Article 8 after Closing, and provided MABVAX does not cure such
non-fulfillment of its contractual obligations within [***] after receipt of
written notice from BII regarding such nonfulfillment. However, such cure is not
possible in case of MABVAX’s non fulfillment of the contractual obligations has
caused an impairment of the Acquired Assets as solely determined by BII.
 
14.3.3 
Termination for Breach of Representations and Warranties. Subject to Section
12.1, BII shall be entitled to terminate the Agreement, if MABVAX is in breach
of any of the representations and warranties given in Section 7.1, in case of
Section 7.1.12 and 7.1.13 only if such breach would have a Material Adverse
Effect, and provided MABVAX does not cure the alleged breach of such warranty
within [***] after receipt of written notice from BII regarding such breach of
warranty. However, such cure is not possible in case of MABVAX’s breach of
warranty has caused an impairment of the Acquired Assets as solely determined by
BII.
 
14.3.4 
Termination for Breach at any Time. This Agreement may be terminated at any time
after Closing by any Party, if the other Party (the “Defaulting Party”) is in
default of any of its material obligations under this Agreement, including
without limitation a breach of the confidentiality and non-use obligations set
forth under Article 9 of this Agreement (“Default”) which Default remains
uncured for [***], each measured from the date written notice of such Default is
provided to the Defaulting Party. The Party terminating the Agreement based on
this Section 14.3.4 (the “Non-Defaulting Party”) shall provide written notice to
the Defaulting Party, which notice shall identify the Default, the intent to so
terminate and the actions or conduct that it considers would be an acceptable
cure of such Default. In case the Defaulting Party disputes the Default under
this Section 14.3.4, then the issue of whether the Non-Defaulting Party may
properly terminate this Agreement on expiration of the applicable cure period
shall be resolved in accordance with Article 13 of this Agreement. If, as a
result of such dispute resolution process, it is determined that the alleged
Defaulting Party committed a Default and that the Default has not been cured
prior to such determination, then the Agreement, subject to the limitation in
this Section 14.3.4, shall be terminated effective as of the determination
unless the arbitration tribunal as set forth in Article 13 of this Agreement
determines that the Default is of a nature that can be cured within [***] after
the date of such judgment and indicates what minimal actions need to be
completed with such time period (the “Additional Cure Period”) to cure the
Default. In this latter case, the termination shall be effective as of the
expiration of the Additional Cure Period unless the Defaulting Party completes
the required actions on or prior to such date. If the Parties dispute whether
such Default was so cured, either Party alone may request the same court to
determine whether it was so cured, and the Parties shall cooperate to allow such
determination to be made within [***] after such request by either Party. The
dispute resolution proceeding contemplated above in this Section 14.3.4 does not
suspend any obligations of either Party hereunder, and each Party shall use
reasonable efforts to mitigate any damages resulting from a Default. If as a
result of such dispute resolution proceeding it is determined that the alleged
Defaulting Party did not commit the alleged Default (or such Default was cured
in accordance with this Section 14.3.4 prior to or during the Additional Cure
Period), then no termination shall be effective, and this Agreement shall
continue in full force and effect.
 
 
-27-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
Notwithstanding the foregoing, MABVAX shall not have the right to terminate this
Agreement for BII’s Default following [***] and without prejudice to any other
remedies MABVAX may have under Applicable Law.
 
14.4 
Effects of Termination.
 
14.4.1 
Effects of Termination by MABVAX for Cause or by BII for Discontinuation. In the
event of termination of this Agreement by (i) MABVAX pursuant to Section 14.3.4,
or (ii) BII pursuant to Section 14.3.1, in each case (i) and (ii):
 
14.4.2 
[***] Termination of this Agreement by BII for Cause. In the event of
termination of this Agreement by BII pursuant to Sections 14.3.2– 14.3.4, in
addition to any other remedies available to BII at law or in equity, BII may in
its discretion
 
(i) [***], or
 
[***] Rights Accruing Prior to Expiration or Termination. Termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
termination. Any termination of this Agreement shall be without prejudice to the
rights of either Party against the other accrued or accruing under this
Agreement or otherwise under Applicable Law prior to termination, including the
obligation to pay for any amounts that accrued prior to the effective date of
such termination. The damages recoverable by the Non-Defaulting Party shall
include all attorneys’ fees reasonably incurred by such party.
 
15. 
MISCELLANEOUS
 
15.1 
Applicability. The obligations and restrictions contained in the provisions of
this Agreement shall apply to any and all consultants, subcontractors, agents,
independent contractors, or other individuals employed by a Party to achieve
performance under this Agreement.
 
15.2 
Assignment. Neither this Agreement nor any right or obligation hereunder may be
assigned or otherwise transferred, in whole or in part, by any Party without the
prior express written consent of the other Party, such consent not to be
unreasonably withheld or delayed; provided, however, that a Party may, without
the written consent of the others, assign this Agreement and its rights and
obligations hereunder (a) to an Affiliate provided that the assigning Party
shall remain liable for the performance of such Affiliate, or (b) in connection
with a merger or sale of all or substantially all of the assets of the assigning
Party to which the subject matter of this Agreement relates, provided that the
assignee assumes all of the assigning Party’s obligations under this Agreement.
The terms and conditions of this Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the Parties.
 
15.3 
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
-28-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
15.4 
Covenants and Agreements. All covenants and agreements of the Parties are
subject to all applicable statutes of limitation, statutes of repose, and other
similar defenses provided by law or equity.
 
15.5 
Entire Agreement. This is the entire Agreement, including all exhibits and
schedules hereto, between the Parties with respect to the subject matter hereof
and supersedes all prior representations, understanding and agreements between
the Parties with respect to the subject matter hereof. This Agreement supersedes
the Mutual Confidential Disclosure Agreement between the Parties dated as of
February 23, 2018 (the “CDA”). All confidential information exchanged between
the Parties under the CDA shall be deemed Confidential Information and shall be
subject to the terms of Article 9. No amendments, modifications, or supplements
of this Agreement or any of the other Transaction Documents shall be valid or
effective unless in writing and executed by duly authorized representatives of
the Parties thereto.
 
15.6 
Schedules; Exhibits. All Schedules and Exhibits referred to in this Agreement
are hereby incorporated herein and made a part of this Agreement. The fact that
any document, asset, item, action, entity, event, condition, claim, agreement,
or other matter (collectively “Matters”) is set forth or described or referred
to in any one or more Schedule or Exhibit will not be construed as a
representation, warranty, acknowledgement, or admission by any Party or as
evidence that such Matter is, or may at any time be, or have been, material or
in any way significant to the transactions contemplated by this Agreement.
 
15.7 
Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, nor shall be deemed in
breach of its obligations to the extent such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party,
including but not limited to fire, flood, embargo, war, acts of war (whether war
is declared or not), acts of terrorism, insurrection, riot, civil commotion,
acts of God, or intervening acts, omissions or delays perpetrated by
governmental authority; provided however, that the Party failing or delayed
shall use all reasonable efforts to avoid or remove such causes of failure or
delay, and shall continue to perform hereunder with reasonable dispatch whenever
such causes are removed. Either Party shall promptly provide the other Party
with written notice of any failure or delay to perform believed to be
attributable to force majeure.
 
15.8 
Survival. Expiration or termination of this Agreement for any reason shall not
relieve a Party from obligations and duties which (i) by their nature extend
beyond the expiration or termination of this Agreement and (ii) that are
expressly indicated to survive the termination or expiration of this Agreement.
Without limiting the foregoing, the following provisions shall expressly survive
any such expiration or termination: [***] Further Assurances. Each Party agrees
to execute, acknowledge and deliver such further instructions, and to do all
such other acts, as may be necessary or appropriate to carry out the purposes
and intent of this Agreement.
 
15.9 
Governing Law. This Agreement shall be construed, interpreted and applied in
accordance with the laws of the State New York, excluding its choice of law and
conflict of law provisions.
 
15.10 
Language. This Agreement has been prepared in the language of English and such
language shall control its interpretation.
 
 
-29-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
15.11 
Notice. Any notices, requests, consent, and Invoices given under this Agreement
shall be in writing and shall be deemed given (i) upon the date of personal
delivery or by facsimile transmission (receipt verified), provided that such
date is a Business Day and if confirmed by delivery of the hardcopy original by
overnight courier or registered mail; or (ii) [***] after dispatch by overnight
courier; or (iii) [***] after dispatch of registered or certified mail (return
receipt requested), postage prepaid, in each of subsection (i), (ii) or (iii),
above, to the Parties at the following addresses (or at such other address for a
Party as shall be specified by like notice, provided, however, that notices of a
change of address shall be effective only upon receipt thereof):
 
If to MABVAX:
 
11535 Sorrento Valley Road Suite 400
San Diego, California 92121
USA
[***]
 
With a copy to:
 
[***]
 
If to BI:
 
[***]
15.12 
Relationship of the Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partner, agency, employer-employee, or joint venture
relationship between the Parties. Except as expressly provided in this
Agreement, neither Party shall be deemed as authorized or empowered to act on
behalf of the other Party, nor to bind or commit the other Party in any manner
whatsoever, including but not limited to incurring expenses, liabilities or
obligations.
 
15.13 
Severability. If any provision of this Agreement is or becomes invalid, is
declared illegal by a court of competent jurisdiction or is deemed unenforceable
under then Applicable Law during the Term, it is the intention of the Parties
that the remainder of this Agreement shall not be affected thereby, provided
that a Party’s rights under this Agreement are not materially affected
negatively. The Parties agree to renegotiate any such provision or the
application thereof in good faith in order to provide a reasonably acceptable
alternative to the provision or application thereof that is invalid, illegal, or
unenforceable, it being the intent of the Parties that the basic purposes of
this Agreement are to be effectuated.
 
15.14 
Time for Taking Action. Whenever periods of time are referred to in this
Agreement in days, calendar days are intended unless stated otherwise. When the
day or last day for taking any action is not indicated by a specific date, but
is instead stated as, e.g. “[***] after…”, and the day or last day falls on a
day other than a Business Day, then the action may be timely taken on the next
Business Day without prejudice to the Party taking action.
 
15.15 
Use of Name. Neither Party shall employ or use the name, trademarks and logo of
the other Party in any promotional materials or advertising without obtaining
the prior, express written consent of the other Party.
 
15.16 
Waiver. The terms and conditions of the Transaction Documents may be waived only
by a written instrument executed by duly authorized representatives of the Party
waiving compliance. The failure of either Party at any time to require
performance of any provision hereof shall in no manner affect its rights at a
later time to enforce the same. No waiver by either Party of any condition or
term shall be deemed as a continuing waiver of such condition or term or as a
waiver of another condition or term.
 
 
 
[Remainder of the Page Intentionally Left Blank]
 
 
-30-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
IN WITNESS WHEREOF, THE PARTIES CAUSE THIS AGREEMENT TO BE EXECUTED BY THEIR
DULY AUTHORIZED REPRESENTATIVES:
 
 
 
MabVax Therapeutics Holdings, Inc.:    
 
 
 
 
 
July 4, 2018 
By:  
/s/  J. David Hansen   
 
 
 
J. David Hansen
 
 
 
President and CEO  
 

 
 
 
MabVax Therapeutics, Inc.
 
 
 
 
 
July 4, 2018
By:  
/s/  J. David Hansen
 
 
 
J. David Hansen
 
 
 
President and CEO
 

 
 
 
Boehringer Ingelheim International GmbH:
 
 
ppa 
 
 
 
 
 
July 4, 2018
By:  
/s/  Marc Wittstock 
 
 
 
Marc Wittstock 
 
 
 
(Authorized Signatory) 
 

 
 
 
Boehringer Ingelheim International GmbH
 
 
ppa 
 
 
 
 
 
July 4, 2018
By:  
/s/  Martin Mauer
 
 
 
Martin Mauer
 
 
 
(Authorized Signatory)
 

 
 
 
 
 
 
 
Exhibits
Exhibit A:                                         
Form of Assignment and Assumption Agreement
Exhibit B:                                         
Form of Bill of Sale
Exhibit C:                                         
[***] Patent Assignment
Exhibit D:                                         
Press Release
 
Schedules:
 
Schedule 1.1.26:                                         
Executive Officials
Schedule 1.1.37:                                         
Invoice Requirements
Schedule 1.1.63:                                         
[***] Patents
Schedule 7.1.2:                                         
Finder’s Fee
[***]
 
 
-31-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
Exhibit A
 
Assignment and Assumption Agreement
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment Agreement”) is made
as of July 5, 2018, by and between MabVax Therapeutics Holdings, Inc., a
corporation organized and existing under the laws of Delaware, USA, having its
principal place of business at 11535 Sorrento Valley Road, Suite 400, San Diego,
California 92121, MabVax Therapeutics, Inc., a corporation organized and
existing under the laws of Delaware, USA, having its principal place of business
at 11535 Sorrento Valley Road, Suite 400, San Diego, California 92121, (MabVax
Therapeutics Holdings, Inc., and MabVax Therapeutics, Inc. collectively referred
to as “Seller”) and Boehringer Ingelheim International GmbH, having a principal
place of business at Binger Strasse 173, 55216 Ingelheim, Germany, (“Buyer”).
 
WHEREAS, Seller and Buyer entered into that certain Asset Purchase and License
Agreement, dated as of July 4, 2018 (the “Asset Purchase and License
Agreement”); and
 
WHEREAS, pursuant to the Asset Purchase and License Agreement, Seller has agreed
to sell, convey, transfer, assign and deliver to Buyer all of Seller’s right,
title and interest in, to and under the Acquired Assets, and Buyer has agreed to
assume, timely perform and discharge in accordance with their respective terms,
the Assumed Liabilities.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, it
is hereby agreed that:
 
1.           Definitions. Unless otherwise defined herein, all capitalized terms
used in this Assignment Agreement shall have the meanings set forth in the Asset
Purchase and License Agreement.
 
2.           Assignment of Acquired Assets. Effective as of the Closing Date,
Seller hereby sells, conveys, transfers, assigns and delivers to Buyer all of
Seller’s right, title and interest in, to and under the Acquired Assets free and
[***], and Buyer hereby accepts such sale, conveyance, transfer, assignment and
delivery from Seller; provided, however, that the tangible Acquired Assets are
being specifically assigned and transferred pursuant to the Bill of Sale and any
other Acquired Assets that are specifically assigned or transferred pursuant to
any other Transaction Document are being specifically assigned and transferred
pursuant to such other Transaction Documents and, in each case, shall not be
assigned or transferred pursuant to this Section 2.
 
3.           Assumption of Assumed Liabilities. Effective as of the Closing
Date, Buyer hereby assumes, accepts and agrees to timely perform and discharge
in accordance with their respective terms any and all of the Assumed
Liabilities; provided, however, that any Assumed Liabilities that are
specifically assumed by Buyer pursuant to any other Transaction Document shall
not be assumed pursuant to this Section 3.
 
 
-32-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
4.           Subject to the Asset Purchase and License Agreement. This
Assignment Agreement is subject in all respects to the terms and conditions of
the Asset Purchase and License Agreement, and all of the representations,
warranties, covenants and agreements of the Seller and Buyer contained therein,
all of which shall survive the execution and delivery of this Assignment
Agreement in accordance with the terms of the Asset Purchase and License
Agreement. Nothing in this Assignment Agreement shall supersede, amend, alter or
modify (nor shall it be deemed or construed to supersede, amend, alter or
modify) any of the terms or conditions of the Asset Purchase and License
Agreement in any manner whatsoever. In the event of any conflict between the
provisions of this Assignment Agreement and the provisions of the Asset Purchase
and License Agreement, the provisions of the Asset Purchase and License
Agreement shall control and prevail.
 
5.           Representations and Warranties. Except as set forth in the Asset
Purchase and License Agreement, the Seller makes no representations or
warranties, express or implied, with respect to the Acquired Assets or the
Assumed Liabilities, and the Seller expressly disclaims any implied warranties.
 
6.           Successors and Assigns. Except as otherwise set forth in Section
15.2 of the Asset Purchase and License Agreement, no assignment of this
Assignment Agreement or of any rights or obligations hereunder may be made by
Seller or Buyer, directly or indirectly (by operation of law or otherwise),
without the prior written consent of the other party hereto and any attempted
assignment without the required consents shall be null and void and without any
legal effect This Assignment Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.
 
7.           Counterparts. This Assignment Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.           Amendments; Waiver. This Assignment Agreement may be amended,
supplemented or modified in whole or in part if, but only if, such amendment,
supplement or modification is in writing and is signed by each party and
specific reference to this Assignment Agreement is made. Any provision of this
Assignment Agreement may be waived if, but only if, such waiver is in writing
and is signed by the party or parties against whom enforcement of any such
waiver is sought and specific reference to this Assignment Agreement is made.
The waiver by any party hereto of a breach of any provision of this Assignment
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
 
9.           Severability. If any provision of this Assignment Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Assignment Agreement shall remain in full force and effect.
The parties further agree that if any provision contained herein is, to any
extent, held invalid or unenforceable in any respect under the Applicable Laws
governing this Assignment Agreement, they shall take any actions necessary to
render the remaining provisions of this Assignment Agreement valid and
enforceable to the fullest extent permitted by Applicable Law and, to the extent
necessary, shall amend or otherwise modify this Assignment Agreement to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the parties to
the greatest extent legally permissible.
 
10.           Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted and applied in accordance with the laws of the State New York,
excluding its choice of law and conflict of law provisions.
 
SIGNATURE PAGES FOLLOW
 
 
 
-33-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.
 
 
 
Seller:
 
 
 
 
 
 
 
 
 
MabVax Therapeutics Holdings, Inc.
 
 
 
By:
/s/ J. David Hansen
 
Name:
J. David Hansen
 
 
Title:
 
President and CEO
 
 
Date:
 
July 4, 2018
 
 
MabVax Therapeutics, Inc.
 
 
By:
/s/ J. David Hansen
 
 
Name:
J. David Hansen
 
 
 
Title:
 
President and CEO
 
 
 
Date:
 
July 4, 2018
 

 
 
 
-34-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
 
Buyer:
 
 
 
 
 
 
 
 
 
Boehringer Ingelheim International GmbH
ppa.
 
 
 
By:
/s/ Marc Wittstock
 
Name:
Marc Wittstock
 
 
Title:
 
(Authorized Signatory)
 
 
Date:
 
July 4, 2018
 

 
 
 
 
 
 
Boehringer Ingelheim International GmbH
ppa.
 
 
 
By:
/s/ Martin Mauer
 
 
Name:
 
Martin Mauer
 
 
Title:
(Authorized Signatory)
 
 
Date:
July 4, 2018
 
 
 
 
 
 
 

[Signature Page Exhibit A to Asset Purchase and License Agreement between MabVax
Therapeutics Holdings Inc., MabVax Therapeutics Inc., and Boehringer Ingelheim
International GmbH, dated July 4, 2018]
 
 
-35-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
 
Exhibit B
 
Bill of Sale
 
BILL OF SALE
 
This BILL OF SALE (this “Bill of Sale”) is made as of July 5, 2018, by and
between MabVax Therapeutics Holdings, Inc., a corporation organized and existing
under the laws of Delaware, USA, having its principal place of business at 11535
Sorrento Valley Road, Suite 400, San Diego, California 92121, MabVax
Therapeutics, Inc., a corporation organized and existing under the laws of
Delaware, USA, having its principal place of business at 11535 Sorrento Valley
Road, Suite 400, San Diego, California 92121, (MabVax Therapeutics Holdings,
Inc., and MabVax Therapeutics, Inc. collectively referred to as “Seller”) and
Boehringer Ingelheim International GmbH, having a principal place of business at
Binger Strasse 173, 55216 Ingelheim, Germany, (“Buyer”).
 
WHEREAS, Seller and Buyer entered into that certain Asset Purchase and License
Agreement, dated as of July 4, 2018 (the “Asset Purchase and License
Agreement”); and
 
WHEREAS, pursuant to the Asset Purchase and License Agreement, Seller has agreed
to sell, convey, transfer, assign and deliver to Buyer all of the Acquired
Assets, and Buyer has agreed to purchase the Acquired Assets from Seller.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, it
is hereby agreed that:
 
1.           Definitions. Unless otherwise defined herein, all capitalized terms
used in this Bill of Sale shall have the meanings set forth in the Asset
Purchase and License Agreement.
 
2.           Transfer of Assets. Effective as of the Closing Date, Seller hereby
sells, conveys, transfers, assigns and delivers to Buyer all of Seller’s right,
title and interest in, to and under the tangible Acquired Assets free and clear
of Encumbrances, and Buyer hereby purchases such tangible Acquired Assets and
accepts such conveyance, transfer, assignment and delivery; provided, however,
that any Acquired Assets that are specifically assigned or transferred pursuant
to any other Transaction Document shall not be assigned or transferred pursuant
to this Section 2.
 
3.           Subject to the Asset Purchase and License Agreement. This Bill of
Sale is subject in all respects to the terms and conditions of the Asset
Purchase and License Agreement, and all of the representations, warranties,
covenants and agreements of the Seller and Buyer contained therein, all of which
shall survive the execution and delivery of this Bill of Sale in accordance with
the terms of the Asset Purchase and License Agreement. The Acquired Assets are
being delivered for good and valuable consideration, pursuant to the terms and
conditions contained in the Asset Purchase and License Agreement. Nothing
contained herein shall supersede, amend, alter or modify (nor shall it be deemed
or construed to supersede, amend, alter or modify) any of the terms or
conditions of the Asset Purchase and License Agreement in any manner whatsoever.
In the event of any conflict between the provisions of this Bill of Sale and the
provisions of the Asset Purchase and License Agreement, the provisions of the
Asset Purchase and License Agreement shall control and prevail.
 
 
-36-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


  CONFIDENTIAL TREATMENT REQUESTED
 
 
4.           Representations and Warranties. Except as set forth in the Asset
Purchase and License Agreement, Seller makes no representations or warranties,
express or implied, with respect to the Acquired Assets, and Seller expressly
disclaims any implied warranties.
 
5.           Successors and Assigns. Except as otherwise set forth in Section
15.2 of the Asset Purchase and License Agreement, no assignment of this Bill of
Sale or of any rights or obligations hereunder may be made by Seller or Buyer,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other party hereto and any attempted assignment without
the required consents shall be null and void and without any legal effect This
Bill of Sale shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns.
 
6.           Counterparts. This Bill of Sale may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.           Amendments; Waiver. This Bill of Sale may be amended, supplemented
or modified in whole or in part if, but only if, such amendment, supplement or
modification is in writing and is signed by each party and specific reference to
this Bill of Sale is made. Any provision of this Bill of Sale may be waived if,
but only if, such waiver is in writing and is signed by the party or parties
against whom enforcement of any such waiver is sought and specific reference to
this Bill of Sale is made. The waiver by any party hereto of a breach of any
provision of this Bill of Sale shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
 
8.           Severability. If any provision of this Bill of Sale is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Bill of Sale shall remain in full force and effect. The parties further
agree that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Applicable Laws governing this Bill of
Sale, they shall take any actions necessary to render the remaining provisions
of this Bill of Sale valid and enforceable to the fullest extent permitted by
Applicable Law and, to the extent necessary, shall amend or otherwise modify
this Bill of Sale to replace any provision contained herein that is held invalid
or unenforceable with a valid and enforceable provision giving effect to the
intent of the parties to the greatest extent legally permissible.
 
9.           Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted and applied in accordance with the laws of the State New York,
excluding its choice of law and conflict of law provisions.
 
 
 
SIGNATURE PAGES FOLLOW
 
 
 
 
-37-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


                                                                                                                          

CONFIDENTIAL TREATMENT REQUESTED
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 
 
 
 
Seller:
 
 
 
 
 
 
 
 
 
MabVax Therapeutics Holdings, Inc.
 
 
 
By:
/s/ J. David Hansen
 
Name:
J. David Hansen
 
 
Title:
 
President and CEO
 
 
Date:
 
July 4, 2018
 
 
MabVax Therapeutics, Inc.
 
 
By:
/s/ J. David Hansen
 
 
Name:
J. David Hansen
 
 
 
Title:
 
President and CEO
 
 
 
Date:
 
July 4, 2018
 

 
 
 
-38-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 
 
 
Buyer:
 
 
 
 
 
 
 
Boehringer Ingelheim International GmbH
ppa.
 
 
 
By:
/s/ Marc Wittstock
 
 
Name:
Marc Wittstock
 
 
Title:
 
(Authorized Signatory)
 
 
Date:
July 4, 2018
 

 
 
 
 
 
 
Boehringer Ingelheim International GmbH
ppa.
 
 
 
By:
/s/ Martin Mauer
 
Name:
Martin Mauer
 
 
Title:
 
(Authorized Signatory)
 
 
Date:
 
July 4, 2018
 
 
 
 
 
 
 
 
 
 

[Signature Page Exhibit B to Asset Purchase and License Agreement between MabVax
Therapeutics Holdings Inc., MabVax Therapeutics Inc., and Boehringer Ingelheim
International GmbH, dated July 4, 2018]
 
Exhibit C
 
 
[***] Patent Assignment
 
 
-39-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 
 
 
Pursuant to the Asset Purchase and License Agreement by and between Boehringer
Ingelheim International GmbH, Binger Strasse 173, 55216 Ingelheim, Germany
(“BII”), MabVax Therapeutics Holdings, Inc., a corporation organized and
existing under the laws of Delaware, USA, having its principal place of business
at 11535 Sorrento Valley Road, Suite 400, San Diego, California 92121, MabVax
Therapeutics Inc., a corporation organized and existing under the laws of
Delaware, USA, having its principal place of business at 11535 Sorrento Valley
Road, Suite 400, San Diego, California 92121 (MabVax Therapeutics Holdings, Inc.
and MabVax Therapeutics Inc. collectively referred to as “MABVAX”), and
regarding MABVAX´s assets [***], effective July 4, 2018 (the “Agreement”), for
good and valuable consideration to them paid by BII, invoiced as of this Closing
Date, MABVAX hereby assigns as of the Closing Date to BII the full and entire
property, right and title in [***] Patents listed in Schedule 1.1.63 of the
Agreement [***], a copy of which is attached hereto for reference, so that BII
may enjoy the full benefits and all the rights resulting therefrom without
restriction.
 
Subject to the Agreement, MABVAX hereby authorizes BII to take any and all
actions in connection with the Patents, in BII´s own name and at BII´s sole
expense.
 
 
MABVAX Therapeutics Holdings, Inc.
 
By:              
___/s/ J. David Hansen __________
 
Name:                       
__J. David Hansen______________
 
Title:              
___President and CEO___________
 
Date:              
____July 4, 2018 _______________
 
MABVAX Therapeutics, Inc.
 
By:              
__/s/ J. David Hansen___________
 
Name:                       
____J. David Hansen____________
 
Title:              
_President and CEO_____________
 
Date:              
__July 4, 2018 _________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-40-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


CONFIDENTIAL TREATMENT REQUESTED
 
Boehringer Ingelheim International GmbH
 
ppa.            
/s/ Marc Wittstock
 
By:              
__Marc Wittstock____________
 
Name:                       
Marc Wittstock
 
Title:              
(Authorized Signatory)
 
Date:              
July 4, 2018
 
 
 
Boehringer Ingelheim International GmbH
 
ppa.            
/s/ Martin Mauer
 
By:              
__ Martin Mauer_____________
 
Name:                       
Martin Mauer
 
Title:              
(Authorized Signatory)
 
Date:              
July 4, 2018
 
[Signature Page Exhibit C to Asset Purchase and License Agreement between MabVax
Therapeutics Holdings Inc., MabVax Therapeutics Inc., and Boehringer Ingelheim
International GmbH, dated July 4, 2018]
 
 
 
-41-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
 
Exhibit D
 
Press Release
[ex10-1000.jpg]
 
MabVax Therapeutics and Boehringer Ingelheim Sign Asset Purchase and License
Agreement and Related Agreements for an Antibody Development Program Targeting
Multiple Solid Tumor Cancers
 
 
SAN DIEGO, CA – July 9, 2018 – MabVax Therapeutics Holdings, Inc. (Nasdaq:
MBVX), a clinical-stage oncology drug development company and Boehringer
Ingelheim today announced they have signed an asset acquisition and related
agreements centered on MabVax’s program targeting a glycan commonly
overexpressed on multiple solid tumor cancers. Boehringer Ingelheim has acquired
all rights in and to the program.
 
MabVax will receive a total of US $11 million in upfront and near term
milestones as well as downstream regulatory milestone payments plus further
earn-out payments. The asset acquisition is separate and distinct from other
programs under development at MabVax, enabling MabVax to retain all rights to
its lead HuMab-5B1antibody program which is in Phase 1 clinical trials as a
therapeutic product and as a diagnostic product, as well as other antibody
discovery programs from the Company’s rich antibody discovery portfolio
targeting other cancer antigens.
 
MabVax discovered the antibody series at the center of this transaction from
biological samples, originally from patients who were vaccinated against their
solid tumors with a glycan antigen-containing vaccine. The discovery of fully
human antibodies directly from vaccinated cancer patients has potential
advantages which include greater specificity and reduced toxicities. MabVax
completed and has reported on early preclinical development activities to
establish the utility of the program.
 
“We are very pleased to have Boehringer Ingelheim as a major industry partner to
further develop one of our preclinical antibody assets based on our proprietary
HuMab technology,” said David Hansen, President and CEO of MabVax Therapeutics.
“This agreement with Boehringer Ingelheim recognizes the value of our innovative
approach to discovering novel antibodies to diagnose and treat cancer. We have
been committed since the founding of the Company to discovering and developing
unique fully human antibodies to diagnose and treat patients with cancers where
there remain significant unmet medical needs.”
 
 
 
-42-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
About MabVax:
 
MabVax Therapeutics Holdings, Inc. is a clinical-stage biotechnology company
with a fully human antibody discovery platform focused on the rapid translation
into clinical development of products to address unmet medical needs in the
treatment of cancer. Our antibody MVT-5873, is a fully human IgG1 monoclonal
antibody (mAb) that targets sialyl Lewis A (sLea), an epitope on CA19-9, and is
currently in Phase 1 clinical trials as a therapeutic agent for patients with
pancreatic cancer and other CA19-9 positive tumors. CA19-9 is expressed in over
90% of pancreatic cancers and in other diseases including small cell lung and GI
cancers. CA19-9 plays an important role in tumor adhesion and metastasis, and is
a marker of an aggressive cancer phenotype. CA19-9 serum levels are considered a
valuable adjunct in the diagnosis, prognosis and treatment monitoring of
pancreatic cancer. With our collaborators including Memorial Sloan Kettering
Cancer Center, Sarah Cannon Research Institute, Honor Health and Imaging
Endpoints, we have treated over 56 patients with either our therapeutic antibody
designated as MVT-5873 or our PET imaging diagnostic product designated as
MVT-2163 in Phase 1 clinical studies, and demonstrated early safety and
specificity for the target. Patient dosing is continuing in Phase 1 clinical
studies of MVT-5873 in combination with nab-paclitaxel and gemcitabine to
patients newly diagnosed with CA19-9 positive pancreatic cancer, and for the
Company's radioimmunotherapy product MVT-1075. Other discovery programs at
MabVax are in preclinical development. For additional information, please visit
the Company's website, www.mabvax.com.
 
Forward Looking Statements
 
This press release contains “forward-looking statements” regarding matters that
are not historical facts, including statements relating to the asset acquisition
and related agreements centered on the undisclosed program, and what programs
remain at MabVax that continue to be under development in the Company’s
development pipeline. We have no assurance that all of the product development
pipeline will be fully developed by the Company. Because such statements are
subject to risks and uncertainties, actual results may differ materially from
those expressed or implied by such forward-looking statements. Words such as
"anticipates," "plans," "expects," "intends," "will," "potential," “hope” and
similar expressions are intended to identify forward-looking statements. These
forward-looking statements are based upon current expectations of the Company
and involve assumptions that may never materialize or may prove to be incorrect.
Actual results and the timing of events could differ materially from those
anticipated in such forward-looking statements as a result of various risks and
uncertainties. Detailed information regarding factors that may cause actual
results to differ materially from the results expressed or implied by statements
in this press release relating to the Company may be found in the Company’s
periodic filings with the Securities and Exchange Commission, including the
factors described in the section entitled “Risk Factors” in its annual report on
Form 10-K for the fiscal year ended December 31, 2017, as amended and
supplemented from time to time and the Company's Quarter Reports on Form 10-Q
and other filings submitted by the Company to the SEC, copies of which may be
obtained from the SEC's website at www.sec.gov. The parties do not undertake any
obligation to update forward-looking statements contained in this press release.
 
Investor Contact:
Email: MabVaxIR@mabvax.com
 
Media Contact:
Russo Partners LLC
Phone: 212-845-4272
Email: travis.kruse@russopartnersllc.com
 
 
-43-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

Schedule 1.1.26
 
Executive Official
 
 
 
1.            
For MABVAX: David Hansen, CEO
 
 
 
2.            
For BII: Dr. Clive Wood, Corporate Senior Vice President, Discovery Research
 
 
 
 
 
 
 
 
 
 
-44-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

Schedule 1.1.37
Invoice Requirements
 
[***]
 
 
 
-45-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
 
 
 
 
Schedule 1.1.63
 
[***]
 
COUNTRY
SERIAL NO.
Attorney Docket NO.
ASSIGNEE
INVENTORS
PRIORITY FILING DATE
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***][***]
[***][***]
[***]
[***]
[***]
[***]
[***][***]
[***][***]
[***]
[***]

 
 
 
 
 
-46-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
Schedule 7.1.2
 
Finder’s Fee
 
 
Greenhill & Co. LLC , [***], 300 Park Ave, New York, NY 10022 (borne by MABVAX)
 
 
-47-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
 
Schedule 11.4
 
Side Agreement
 
 
 
AGREEMENT
 
 
 
by and between
 
 
 
 
BOEHRINGER INGELHEIM INTERNATIONAL GMBH
 
 
and
 
 
[***]
 
and
 
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
and
 
 
MABVAX THERAPEUTICS, INC.
 
 
 
 
 
 
 
BII Contract No [***]
 
 
-48-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
 
This Agreement (the “Agreement”) is made on July 4, 2018 (the “Effective Date”)
under the terms and conditions herein by and between Boehringer Ingelheim
International GmbH having a principal place of business at Binger Strasse 173,
55216 Ingelheim, Germany, (hereinafter referred to as “BII”), [***] MabVax
Therapeutics Holdings, Inc., a corporation organized and existing under the laws
of Delaware, USA, having its principal place of business at 11535 Sorrento
Valley Road, Suite 400, San Diego, California 92121, and MabVax Therapeutics,
Inc., a corporation organized and existing under the laws of Delaware, USA,
having its principal place of business at 11535 Sorrento Valley Road, Suite 400,
San Diego, California 92121, (MabVax Therapeutics Holdings, Inc. and MabVax
Therapeutics, Inc. hereinafter collectively referred to as “MabVax”). BII, [***]
MabVax are referred to individually as a "Party" and collectively as the
"Parties."
 
 
WHEREAS, BII and MabVax have entered into an Asset Purchase and License
Agreement on July 4, 2018 (the “BII/MabVax Agreement”), attached hereto in
Appendix 1.
 
 
 
WHEREAS, all terms defined in this Agreement are used with those meanings in
this Agreement. Capitalized terms not defined in this Agreement are used with
the meanings as defined in the BII/MabVax Agreement.
 
 
 
WHEREAS, under the BII/MabVax Agreement, MabVax sells, conveys, assigns and
transfers to BII, and BII acquires from MabVax, certain of MabVax’s assets
solely and exclusively related to MabVax’s TN Program, as further defined in the
BII/MabVax Agreement as Acquired Assets.
 
 
 
WHEREAS, MabVax Therapeutics Inc. [***]
 
 
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
 
 
1. 
MabVax agrees and acknowledges [***], as amended, MabVax shall continue to be
responsible for all of its obligations therein, including but not limited to any
and all payment obligations due by MabVax to [***]). .
 
 
2. 
BII agrees that in the event that [***] expires or is terminated for any reason,
including but not limited to bankruptcy or liquidation of MabVax and subject to
Section 3 below, BII’s obligations to MabVax Therapeutics Holdings Inc. under
the following Sections of the BII/MabVax Agreement shall [***]:
 
a. 
Section 5.3: All [***];
 
 
b. 
Section 5.4: All [***]
 
c. 
Section 5.4.5: BII shall [***] described in Section 5.4.5 of the BII/MabVax
Agreement.
 
 
d. 
Sections 5.5 – 5.9: All payment obligations [***].
 
 
-49-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
 
 
3. 
Notwithstanding anything to the contrary, BII [***] MabVax agree that [***].
 
 
For avoidance of doubt, [***]
4. 
[***] will not assert against [***] any [***] in accordance with the above
Section 2.
 
 
5. 
This Agreement shall be construed, interpreted and applied in accordance with
the laws of the State New York, excluding its choice of law and conflict of law
provisions. Any dispute which has not been resolved amicably by BII, MabVax
[***], as applicable, shall be escalated to the applicable executive official
level employee of each BII, [***] MabVax. Said employees shall use further good
faith efforts to reach resolution on such dispute within [***].
 
 
6. 
If BII, MabVax [***], as applicable do not reach resolution on such dispute
within such [***] period, [***] to settle the dispute by mediation, administered
by the American Arbitration Association (the “AAA”) under its Commercial
Mediation Procedures, before resorting to the arbitration procedure set forth in
Section 8 below. BII, MabVax and/or [***], as applicable, may initiate mediation
upon written notice to the other party(ies) and the AAA ("Mediation Notice
Date"), whereupon the respective parties shall be obligated to engage in a
mediation proceeding. The mediation shall commence within [***] of the Mediation
Notice Date. The mediation shall be conducted by a single mediator in New York,
New York. The party requesting mediation shall designate two (2) or more
nominees for mediator in its notice. The other party(ies) may accept one of the
nominees or may designate its own nominees by notice addressed to the AAA and to
the requesting party. If within [***] following the Mediation Notice Date, the
parties to the dispute have not selected a mutually acceptable mediator, a
mediator shall be appointed by the AAA according to the Commercial Mediation
Rules. The mediator shall attempt to facilitate a negotiated settlement of the
dispute, but shall have no authority to impose any settlement terms on the
parties to the dispute. The expenses of the mediation shall be borne equally by
the parties to such mediation, but each party shall be responsible for its own
counsel fees and expenses. BII, MabVax [***] acknowledge that the existence,
content, or results of a dispute under such mediation shall not be disclosed
without the prior written consent of BII, MabVax [***], as applicable.
 
 
7. 
Any dispute which has not been resolved by the procedures set forth in Sections
6 or 7 above shall be finally resolved by binding arbitration in accordance with
the ICC arbitration rules by three (3) arbitrators. Place of such arbitration
shall be New York, New York. The language of the arbitration proceeding shall be
English. Except to the extent necessary to confirm or obtain judgment on an
award or decision or as may be required by Applicable Law, neither BII, MabVax
[***], as applicable, may, and BII, MabVax [***] shall instruct the arbitrators
not to, disclose the existence, content, or results of a dispute without the
prior written consent of the parties to such arbitration.
 
 
8. 
The existence, and the terms, of this Agreement are strictly confidential. No
disclosure of the existence, and/or the terms, of this Agreement may be made by
either Party, and no Party shall use the name, trademark, trade name or logo of
the other Party, its affiliates or their respective employees in any publicity,
promotion, news release or disclosure relating to this Agreement or its subject
matter, without the prior express written permission of the other Party, except
as may be required by applicable law or securities exchange regulations.
 
 
9. 
This is the entire Agreement, including all exhibits and schedules hereto,
between the Parties with respect to the subject matter hereof and supersedes all
prior representations, understanding and agreements between the Parties with
respect to the subject matter hereof.
 
10. 
If any provision of this Agreement is or becomes invalid, is declared illegal by
a court of competent jurisdiction or is deemed unenforceable under then
applicable law during the Term, it is the intention of the parties that the
remainder of this Agreement shall not be affected thereby, provided that a
party’s rights under this Agreement are not materially affected negatively. The
Parties agree to renegotiate any such provision or the application thereof in
good faith in order to provide a reasonably acceptable alternative to the
provision or application thereof that is invalid, illegal, or unenforceable, it
being the intent of the parties that the basic purposes of this Agreement are to
be effectuated.
 
 
11. 
This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
 
 
 
 
 
[Remainder of the Page Intentionally Left Blank]
 
 
-50-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
IN WITNESS WHEREOF, THE PARTIES CAUSE THIS AGREEMENT TO BE EXECUTED BY THEIR
DULY AUTHORIZED REPRESENTATIVES:
 
 
 
 
 
Ingelheim,_____July 4, 2018____________
 
(date)
 
 
 
Boehringer Ingelheim International GmbH
 
 
 
 
 
ppa.                                                       ppa.
 
 
 
 
 
 
 
___/s/ Marc
Wittstock______                                                                           
__/s/ Martin Mauer________
 
Name:  Marc Wittstock                                                      
 
Authorized
Signatory                                                                
Authorized Signatory
 
 
 
Date: ____July 4,
2018______                                                                           
[Place] New York, July 5, 2018
 
 
 
 
 
 
 
 
MabVax Therapeutics Holdings Inc.
 
 
 
 
 
 
/s/ J. David Hansen
_______________________
Name: J. David Hansen
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
[Place],___July 4, 2018__________
(date)
 
 
MabVax Therapeutics Inc.
 
 
/s/ J. David Hansen
_______________________
Name: J. David Hansen
Authorized Signatory
 
 
 
 
 
 
[***]
 
 
 
 
 
 
[***]
_______________________
Name: [***]
Authorized Signatory

 
 
 
-51-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
Appendix 1
Asset Purchase and License Agreement
 
 
 
 
-52-
 
  Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 

